Exhibit 10.1

 

 

ASSET PURCHASE AGREEMENT

 

Between

 

VIA WIRELESS LLC

 

and

 

GOLDENSTATE TOWERS, LLC

 

 

June 12, 2003

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 CERTAIN DEFINITIONS; PURCHASE AND SALE OF ASSETS; ASSUMPTION OF
LIABILITIES

 

 

Section 1.1.

Certain Definitions.

Section 1.2.

Purchased Assets.

Section 1.3.

Excluded Assets

Section 1.4.

Assumption of Liabilities.

Section 1.5.

Excluded Liabilities.

Section 1.6.

Assets Not Assignable.

 

 

ARTICLE 2 PURCHASE PRICE

 

 

Section 2.1.

Purchase Price.

Section 2.2.

Manner of Payment.

Section 2.3.

Prorations.

Section 2.4.

Allocation of Purchase Price.

 

 

ARTICLE 3 THE CLOSING

 

 

Section 3.1.

The Closing.

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER

 

 

Section 4.1.

Organization and Qualification.

Section 4.2.

Authority.

Section 4.3.

No Conflicts.

Section 4.4.

Consents.

Section 4.5.

Tax Matters.

Section 4.6.

Leased Sites.

Section 4.7.

Tower Leases

Section 4.8.

FAA Compliance.

Section 4.9.

Compliance with Laws.

Section 4.10.

Permits.

Section 4.11.

Litigation.

Section 4.12.

Brokers’ and Finders’ Fees.

Section 4.13.

Environmental Matters.

Section 4.14.

Assumed Contracts.

Section 4.15.

Absence of Changes or Events.

Section 4.16.

Insurance.

Section 4.17.

Disclosure.

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

 

Section 5.1.

Organization and Qualification.

Section 5.2.

Authority.

Section 5.3.

No Conflicts.

Section 5.4.

Consents.

Section 5.5.

Brokers’ and Finders’ Fees.

 

i

--------------------------------------------------------------------------------


 

Section 5.6.

Litigation.

 

 

ARTICLE 6 COVENANTS OF SELLER AND PURCHASER

 

 

Section 6.1.

Conduct of Business.

Section 6.2.

Access to Information; Confidential Information.

Section 6.3.

Agreement to Cooperate; Certain Other Covenants.

Section 6.4.

Insurance.

Section 6.5.

Notification of Certain Matters.

Section 6.6.

Execution of Tower Leases.

Section 6.7.

Alternative Transactions.

Section 6.8.

Natural Hazard Disclosure Requirement Compliance.

 

 

ARTICLE 7 CONDITIONS PRECEDENT TO CLOSE

 

 

Section 7.1.

Conditions to Obligations of Purchaser.

Section 7.2.

Conditions to Obligations of Seller.

Section 7.3.

Treatment of Certain Sites.

 

 

ARTICLE 8 DUE DILIGENCE

 

 

Section 8.1.

Title Review.

Section 8.2.

Due Diligence Review and Review Standards.

 

 

ARTICLE 9 DELIVERIES AT THE CLOSING; CLOSING COSTS

 

 

Section 9.1.

Seller’s Deliveries.

Section 9.2.

Purchaser’s Deliveries.

Section 9.3.

FCC Filing.

Section 9.4.

Closing Costs.

 

 

ARTICLE 10 SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

 

Section 10.1.

Survival of the Representations and Warranties.

Section 10.2.

Due Diligence by Purchaser.

 

 

ARTICLE 11 INDEMNIFICATION

 

 

Section 11.1.

Indemnification by Seller.

Section 11.2.

Indemnification by Purchaser.

Section 11.3.

Claims.

Section 11.4.

Limitations on Indemnification.

 

 

ARTICLE 12 BREACHES AND DEFAULTS; TERMINATION; REMEDIES

 

 

Section 12.1.

Termination.

Section 12.2.

Effect of Termination.

 

 

ARTICLE 13 MISCELLANEOUS

 

 

Section 13.1.

Expenses.

Section 13.2.

Further Assurances.

Section 13.3.

Access to Records.

Section 13.4.

Severability.

Section 13.5.

Notices.

Section 13.6.

Entire Agreement.

 

ii

--------------------------------------------------------------------------------


 

Section 13.7.

Amendments and Waivers.

Section 13.8.

Governing Applicable Law.

Section 13.9.

Assignment; Binding Effect.

Section 13.10.

Beneficiaries of Agreement.

Section 13.11.

Counterparts; Facsimile Signatures.

Section 13.12.

Exhibits and Schedules.

Section 13.13.

Computation of Days; Holidays.

Section 13.14.

Headings.

 

Schedules

 

 

 

 

 

Schedule 2.3(a)

—

Security Deposits

Schedule 2.4

—

Purchase Price Allocations

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

—

Form of UbiquiTel Master Site Lease

Exhibit 6.6 (1 - 100)

—

Forms of 100 UbiquiTel Site Agreements

Exhibit 7.1(a)

—

Form of Seller’s Officer’s Certificate

Exhibit 7.1(g)

—

Form of Tower Lease Consent

Exhibit 7.1(i)

—

Form of Lessor Estoppel Certificate

Exhibit 7.2(a)

—

Form of Purchaser’s Officer’s Certificate

Exhibit 9.1(a)

—

Form of Leased Site Lease Assignment

Exhibit 9.1(b)

—

Form of Assignment and Assumption Agreement

Exhibit 9.1(c)

—

Form of Bill of Sale

Exhibit 9.1(k)

—

Matters to be set forth in Legal Opinion of Greenberg Traurig LLP

 

iii

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into this 12th day of
June, 2003 (the “Effective Date”) among VIA Wireless LLC, a California limited
liability company (“Seller”), and GoldenState Towers, LLC, a Delaware limited
liability company (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller has a leasehold interest in the Sites (as hereinafter defined)
on which are constructed improvements, including wireless communications towers
and related facilities;

 

WHEREAS, Seller is party to certain collocation agreements, contracts, leases,
subleases, licenses, sublicenses and other occupancy agreements with third
parties pursuant to which such third parties locate and operate wireless
communications equipment on certain of the Sites; and

 

WHEREAS, Seller desires to sell, transfer, convey and assign to Purchaser, and
Purchaser desires to acquire, all of Seller’s interests in the Sites at the
Closing, subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

ARTICLE 1

CERTAIN DEFINITIONS; PURCHASE AND SALE OF ASSETS;

ASSUMPTION OF LIABILITIES

 

Section 1.1.                                   Certain Definitions.

 

As used in this Agreement, the following terms have the following meanings
unless the context otherwise requires:

 

“Accounting Firm” shall have the meaning set forth in Section 2.3(b).

 

“Additional Title Disapproval Notice” shall have the meaning set forth in
Section 8.1(b).

 

“Additional Title Matters” shall have the meaning set forth in Section 8.1(b).

 

“Adjusted Purchase Price” shall have the meaning set forth in Section 2.1(b).

 

“Affiliate” shall mean, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with that Person.  For the purposes of
this definition, “control” (including the terms “controlling” and “controlled”)
means the power to direct or cause the direction of the management and policies
of a Person, whether through the ownership of securities or partnership or other
ownership interest, by contract or otherwise.

 

--------------------------------------------------------------------------------


 

“Agreement” shall have the meaning set forth in the preamble.

 

“Assignment and Assumption Agreement” shall have meaning set forth in Section
9.1(b).

 

“Assumed Contracts” shall mean the service, supply, maintenance and management
contracts of Seller related to the Sites listed in Section 4.14 of the Seller
Disclosure Schedule.

 

“Assumed Liabilities” shall have the meaning set forth in Section 1.4.

 

“Bills of Sale” shall have the meaning set forth in Section 9.1(c).

 

“Business Day” shall mean any day other than a Saturday, Sunday, legal holiday
in the State of New York or other day of the year on which banks in the State of
New York are authorized or required by applicable law to close.

 

“Claim of Environmental Liability” shall mean any actual or threatened claims,
liabilities, obligations, charges, losses, fines, judgments, costs, penalties,
expenses (including reasonable attorneys’ fees), settlements or damages,
relating to, resulting from or arising from, directly or indirectly, in whole or
in part, (i) any suit, action, administrative proceeding, notice, investigation
or demand asserted or threatened by any Person, including any Governmental
Authority, arising under or relating, directly or indirectly, to any
Environmental Law, (ii) requirements imposed by any Governmental Authority under
any Environmental Law, including costs of remediation or restoration or costs
incurred in complying with Environmental Laws, (iii) the presence, Release or
threat of Release into the environment of any Hazardous Substances, or (iv)
personal injury, bodily injury or property damage arising out of or allegedly
arising out of the presence, Release or threat of Release of Hazardous
Substances, whether or not such actual or threatened claims, liabilities,
obligations, charges, losses, fines, judgments, costs, penalties, expenses or
damages occur at a Site.

 

“Class 1 Leased Sites” shall mean the Leased Sites identified as Class 1 Leased
Sites on Section 4.6(a) of the Seller Disclosure Schedule.

 

“Class 2 Leased Sites” shall mean the Leased Sites identified as Class 2 Leased
Sites on Section 4.6(a) of the Seller Disclosure Schedule.

 

“Closing” shall have the meaning set forth in Section 3.1.

 

“Closing Date” shall have the meaning set forth in Section 3.1.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Communications Act” shall have the meaning set forth in Section 4.8(c).

 

“Communications Equipment” means equipment used in a communications system
(including, without limitation, the antennas, antenna arrays and associated
equipment for a wireless communications system, which may include, without
limitation, electronics equipment, transmission equipment, microwave dishes, GPS
antennas, carrier shelters, coaxial cables, mounting brackets used to mount
equipment on the platform for location of equipment on a

 

2

--------------------------------------------------------------------------------


 

Tower, cable trays, mounts, generators, hangers, brackets, and other accessories
and equipment) installed, owned, maintained and operated by any Person other
than Purchaser.

 

“Confidential Information” shall have the meaning set forth in Section 6.2(b).

 

“Consent” shall mean any consent, approval, authorization, or waiver from, or
notice to, any Person, including but not limited to any Governmental Authority.

 

“Contracts” shall mean with respect to any Person, any agreement, undertaking,
franchise, permit, lease, loan, license, guarantee, understanding, commitment,
contract, note, bond, indenture, mortgage, deed of trust or other obligation,
instrument, documents, agreement or other arrangement of any kind (written or
oral, express or implied) to which such Person is a party or by which such
Person, or any material amount of such Person’s property, is bound.

 

“Cure Period” shall have the meaning set forth in Section 7.3(a).

 

“Effective Date” shall have the meaning set forth in the preamble.

 

“Environmental Law” shall mean any and all statutes, regulations, ordinances,
rules, orders, directives, requirements, common law claims or adjudications of
any Governmental Authority, without limitation in time or scope, which regulate
or govern or are related in any way to the protection of the environment, or
worker, public, consumer or human health or safety, or are related in any way to
Hazardous Substances, including, without limitation, the following:  the
Comprehensive Environmental Response Compensation and Liability Act, as amended,
42 U.S.C. §9601 et seq. (CERCLA), the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. §6901 et seq. (RCRA), the Clean Air Act, as amended, 42
U.S.C. §7401 et seq. (CAA), the Emergency Planning and Community Right to Know
Act, as amended, 42 U.S.C. §11001 et seq. (EPCRKA), the Safe Drinking Water Act,
as amended, 42 U.S.C. §300 et seq. (SDWA), the Pollution Prevention Act of 1990,
as amended, 42 U.S.C. §13101 et seq. (PPA), the Clean Water Act, as amended, 33
U.S.C. §1251 et seq. (CWA), the Federal Insecticide, Fungicide and Rodenticide
Act, as amended, 7 U.S.C. §136 et seq. (FIFRA), the Toxic Substances Control
Act, as amended, 15 U.S.C. §2601 et seq. (TSCA), and OSHA and any and all state
and local statutes, laws, or ordinances corresponding to the foregoing federal
statutes.

 

“Environmental Permits” shall mean any Permit required to be obtained by Seller
pursuant to any Environmental Law in connection with Seller’s operation of the
Leased Sites as a telecommunications facility.

 

“Environmental Reports” shall have the meaning set forth in Section 4.13(b).

 

“Escrow Agent” shall have the meaning set forth in Section 2.2(a).

 

“Escrow Agreement” shall mean the Escrow Agreement of even date herewith among
Seller, Purchaser and the Escrow Agent.

 

“Escrow Deposit” shall have the meaning set forth in Section 2.2(a).

 

“Excluded Assets” shall have the meaning set forth in Section 1.3.

 

3

--------------------------------------------------------------------------------


 

“Excluded Liabilities” shall have the meaning set forth in Section 1.5.

 

“FAA” shall have the meaning set forth in Section 4.8(a).

 

“FAA Tower Clearance” shall have the meaning set forth in Section 4.8(a).

 

“FCC” shall have the meaning set forth in Section 4.8(a).

 

“FCC Tower Clearance” shall have the meaning set forth in Section 4.8(a).

 

“GAAP” shall mean generally accepted accounting principles as in effect in the
United States.

 

“Governmental Authority” shall mean any governmental or quasi-governmental
authority, whether administrative, executive, judicial, legislative or other, or
any combination thereof, including, without limitation, any federal, state,
territorial, county, municipal or other government or governmental or
quasi-governmental agency, arbitrator, authority, board, body, branch, bureau,
or comparable agency or entity, commission, corporation, court, department,
instrumentality, mediator, panel, system or other political unit or subdivision
or other entity of any of the foregoing, whether domestic or foreign, including,
without limitation, the FCC.

 

“Hazardous Substances” shall mean and include, without limitation, any element,
material, compound, mixture, chemical, substance, toxic substance, hazardous
substance, toxic waste, hazardous waste, pollutant or contaminant, including,
without limitation, asbestos, defined as a hazardous substance, pollutant or
contaminant (or words of similar connotation, import or meaning) or otherwise
regulated under or pursuant to any Environmental Law.  Any material or substance
containing a Hazardous Substance shall also be considered a Hazardous Substance.

 

“Holdback” shall have the meaning set forth in Section 2.2(b).

 

“Improvements” shall mean the Tower, all Tower lighting systems, all Tower
grounding systems, all buildings or structures at a Site owned by Seller other
than carrier shelters (buildings to include all building systems and equipment,
and all components thereof, including the roof, foundation, load-bearing walls
and other structural elements thereof), the platform for location of the
equipment on a Tower (other than the mounting brackets used to mount equipment
on such platform), Seller’s personal property located at a Site other than the
Excluded Assets, and the fixtures, irrigation and other water distribution
systems, the underground conduit not belonging to any public utility, wiring and
cable installations included in or located at a Site.

 

“Indemnified Party” shall have the meaning set forth in Section 11.3(a).

 

“Indemnifying Party” shall have the meaning set forth in Section 11.3(a).

 

“Leased Sites” shall be the Class 1 Leased Sites and the Class 2 Leased Sites
listed in Section 4.6(a) of the Seller Disclosure Schedule, including, without
limitation, the Licensed Sites, together with all easements, rights, rights of
way and similar rights that provide access to such sites, privileges,
remainders, revisions and appurtenances thereunto belonging or in any way
appertaining, and all of Seller’s estate, right, title, interest, claim and
demand therein, in the

 

4

--------------------------------------------------------------------------------


 

streets and ways adjacent thereto and in the beds thereof, either at law or in
equity, in possession or expectancy.

 

“Leased Site Lease Assignments” shall have the meaning set forth in Section
9.1(a).

 

“Leased Site Lease Consents” shall have the meaning set forth in Section 4.6(a).

 

“Leased Site Leases” shall have the meaning set forth in Section 4.6(a).

 

“Lessor Estoppel Certificate” shall have the meaning set forth in Section
7.1(i).

 

“Licensed Sites” shall mean the Leased Sites listed on Part II of Section 4.6(a)
of the Seller Disclosure Schedule.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest, preemptive right, existing or claimed right of first refusal, right of
first offer, right of consent, put right, default or similar right, or right of
a third party or other adverse claim of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement).

 

“Losses” shall have the meaning set forth in Section 11.1.

 

“Material Adverse Effect” shall mean (i) any change, event, occurrence, fact,
condition, effect or development that would have a materially adverse effect on
the operation by Purchaser of more than six (6) Class 1 Leased Sites or of more
than fifteen (15) Leased Sites as wireless telecommunication tower facilities,
(ii) any change, occurrence, or development that would have a materially adverse
effect on the ability to co-locate additional wireless communication carriers on
the Towers located on more than six (6) Class 1 Leased Sites or on more than
fifteen (15) Leased Sites, or (iii) any change, event, occurrence, fact,
condition, effect or development that would have a materially adverse effect on
Seller’s ability to perform its obligations under this Agreement; provided,
however, that no change or effect arising out of or in connection with or
resulting from any of the following will be deemed to constitute or contribute
to a “Material Adverse Effect”: (i) general financial market conditions or
fluctuations; or (ii) conditions affecting the telecommunications industry
generally.

 

“Natural Hazard Disclosure Report” shall have the meaning set forth in Section
6.8.

 

“Natural Hazard Expert” shall have the meaning set forth in Section 6.8.

 

“Outside Date” shall have the meaning set forth in Section 12.1(b).

 

“Permits” shall have the meaning set forth in Section 4.10.

 

“Permitted Liens” shall mean, in the case of a Leased Site, any: (i) lien for
current real and personal property Taxes and assessments not yet due and
payable, which shall be prorated in accordance with Section 2.3, (ii) any Tower
Leases or Leased Site Leases with respect to the Sites (except to the extent a
Lien arises out of a breach by Seller of such Tower Leases or Leased

 

5

--------------------------------------------------------------------------------


 

Site Leases); (iii) the printed exceptions that appear in the standard form
owner’s policy of title insurance issued by the Title Company for the Sites;
(iv) any other covenant, condition, restriction, right of way, easement, title
policy exception, or other matter disclosed in the applicable Preliminary Title
Report which is approved or deemed approved by Purchaser pursuant to Section
8.1; (v) any other title matters objected to by Purchaser which objections are
subsequently waived by Purchaser; and (vi) any mortgage or deed of trust
encumbering the fee simple interest on a Site prior to Seller’s recorded
interest in such Site for which a valid non-disturbance agreement reasonably
acceptable to Purchaser has been obtained and is in full force and effect.  Any
mortgage or deed of trust lien created by Seller or its Affiliates that
encumbers a Site will not be a Permitted Lien.

 

“Person” shall mean any individual, corporation, limited liability company,
partnership, limited liability partnership, firm, joint venture, association,
joint-stock company, trust, unincorporated organization, Governmental Authority
or other entity.

 

“Preliminary Title Report” shall have the meaning set forth in Section 8.1(a).

 

“Purchase Price” shall have the meaning set forth in Section 2.1(a).

 

“Purchased Assets” shall have the meaning set forth in Section 1.2.

 

“Purchaser” shall have the meaning set forth in the preamble.

 

“Purchaser Indemnified Parties” shall have the meaning set forth in Section
11.1.

 

“Real Property Laws” shall have the meaning set forth in Section 4.6(c).

 

“Release” shall mean any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, placement, distribution,
production, sale, generation, transpiration or migration into the environment.

 

“Restricted Interest” shall have the meaning set forth in Section 1.6.

 

“Seller” shall have the meaning set forth in the preamble.

 

“Seller Disclosure Schedule” shall mean the disclosure schedule delivered
concurrently herewith by Seller to Purchaser.

 

“Seller Indemnified Parties” shall have the meaning set forth in Section 11.2.

 

“Seller’s Knowledge” or similar phrase shall mean the actual knowledge after
reasonable inquiry, without taking into account any constructive or imputed
knowledge, of David Zylka, Jim Ames, Fred Ritter, Andrew Buffmire, and William
Warburton, who are the employees of Seller or its Affiliates whose primary
responsibility is the operation of the Purchased Assets, but such individuals
shall not have any personal liability in connection herewith.

 

“Site Permits” shall have the meaning set forth in Section 4.6(d).

 

6

--------------------------------------------------------------------------------


 

“Sites” shall mean Leased Sites.

 

“Tax” shall mean any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Section 59A of the Code),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty
or addition thereto, whether disputed or not.

 

“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Third-Party Claim” shall have the meaning set forth in Section 11.3(a).

 

“Title Company” shall mean Commonwealth Land Title Insurance Company.

 

“Title Objection Notice” shall have the meaning set forth in Section 8.1(a).

 

“Title Policies” shall have the meaning set forth in Section 7.1(e).

 

“Title Review Period” shall have the meaning set forth in Section 8.1(a).

 

“Tower Leases” shall mean the leases, subleases, collocation agreements,
licenses, sublicenses, occupancy agreements or other Contracts by which Seller
has granted third parties the right to use space on the Towers located on the
Sites.

 

“Towers” shall mean all towers set forth in Section 4.7(b) of the Seller
Disclosure Schedule, ground radials, guy anchors and related equipment owned by
Seller and located on the Sites other than Excluded Assets.

 

“UbiquiTel Master Site Lease” shall mean the form of master site lease attached
hereto as Exhibit A, to be entered into at Closing between Purchaser, as lessor,
and UbiquiTel Leasing Company, as lessee.

 

“UbiquiTel Site Agreement” shall have the meaning set forth in Section 6.6.

 

When a reference is made in this Agreement to an Article or a Section, such
reference shall be to an Article or a Section of this Agreement unless otherwise
indicated.  Unless the context otherwise requires, the terms defined hereunder
shall have the meanings therein specified for all purposes of this Agreement,
applicable to both the singular and plural forms of any of the terms defined
herein.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”  The use of a gender herein shall be deemed to include the neuter,
masculine and feminine genders whenever necessary or appropriate.  Whenever the
word “herein” or “hereof” is used in this Agreement, it shall be deemed to refer
to this Agreement and not to a particular Section of this Agreement unless
expressly stated otherwise.

 

7

--------------------------------------------------------------------------------


 

Section 1.2.                                   Purchased Assets.

 

Subject to the provisions of this Agreement, Seller agrees to sell, assign,
transfer and deliver to Purchaser, free and clear of all Liens except Permitted
Liens, and Purchaser agrees to purchase and acquire from Seller, as of the
Closing Date, all assets located at the Sites (other than Excluded Assets),
which are currently used or held for use by Seller in connection with or
relating to the Sites, including, without limitation, the following
(collectively, the “Purchased Assets”):

 

(i)                                     all rights of Seller under the Leased
Site Leases, including, without limitation, Seller’s right to occupy the Leased
Sites, and to assert claims and take other rightful actions in respect of
breaches, defaults and other violations thereunder;

 

(ii)                                  all rights, title and interest of Seller
in the Improvements;

 

(iii)                               all rights of Seller under the Tower Leases,
including, without limitation, Seller’s right to receive payment thereunder, and
to assert claims and take other rightful actions in respect of breaches,
defaults and other violations thereunder;

 

(iv)                              all rights of Seller under the Assumed
Contracts, including, without limitation, Seller’s right to receive payment or
goods and services thereunder, and to assert claims and take other rightful
actions in respect of breaches, defaults and other violations thereunder;

 

(v)                                 all Permits (but specifically excluding
permits or licenses granted by the FCC relating to communications frequencies,
spectrum or channel usage for wireless communications services and permits or
licenses held by Seller with respect to the operation of  Seller’s
communications equipment at a Site) used in or relating to the Sites, to the
extent transferable;

 

(vi)                              all warranties, indemnities and guarantees and
similar rights related to the Sites and the Improvements, to the extent
assignable;

 

(vii)                           all files, books, records, manuals, technical
information, surveys, drawings and specifications, and studies relating to or
used in connection with the Sites (in any form or medium), including, without
limitation, the original documents relating to the Tower Leases, the Leased Site
Leases and the Assumed Contracts, to the extent available and if not available,
copies thereof (provided, however, to the extent the foregoing are indivisible
from assets to be maintained by Seller or are necessary for the continued
ownership, operation or maintenance of assets retained by Seller, Seller’s
delivery obligation shall be limited to copies);

 

(viii)                        all rights to proceeds from applicable insurance
policies that Purchaser is entitled to receive pursuant to Section 6.4, with
respect to the Sites that are sold, transferred and assigned to Purchaser
hereunder; and

 

8

--------------------------------------------------------------------------------


 

(ix)                                subject to Section 1.3(iv), all rights to
causes of action, lawsuits, judgments, claims and demands of any nature with
respect to the ownership, use, function or value of any Purchased Asset, whether
arising by way of counterclaim or otherwise.

 

Section 1.3.                                   Excluded Assets

 

The following items shall be deemed “Excluded Assets”: (i) the Communications
Equipment, (ii) the electrical utility meter, circuit breakers and branch
circuits that serve the Communications Equipment and the associated telephone
inside company wiring for the Communications Equipment at each Site, in each
case belonging to any public utility, (iii) any Purchased Assets that are or
become Excluded Assets pursuant to Articles 7 and 8 of this Agreement, (iv)
Seller’s rights, claims or causes of action against third parties arising under
or in connection with the Excluded Liabilities, and (v) other assets of Seller
which are not included in Purchased Assets.

 

Section 1.4.                                   Assumption of Liabilities.

 

Subject to the provisions of this Agreement, Purchaser shall assume as of the
Closing Date and agrees to pay, perform and discharge when due, all obligations
and liabilities arising under or in connection with the Leased Site Leases, the
Tower Leases, the Improvements, the Sites, the Permits and the Assumed Contracts
(the “Assumed Liabilities”); provided, however, that in no event shall Purchaser
assume any liability relating or arising from the breach or violation by Seller
of any Leased Site Lease, Tower Lease, Assumed Contract or Permit.

 

Section 1.5.                                   Excluded Liabilities.

 

Except as expressly provided in Section 1.4, Purchaser shall not assume any
liability or obligation of Seller of any nature whatsoever, whether known or
unknown, direct or indirect, contingent or accrued, matured or unmatured (the
“Excluded Liabilities”).  Without limiting the generality of the foregoing,
Purchaser shall not assume any of the following Excluded Liabilities:

 

(i)                                     liabilities arising out of any actual or
alleged breach or nonperformance by Seller prior to the Closing Date under any
Leased Site Lease, Tower Lease, Assumed Contract or Permit;

 

(ii)                                  any liability under any Contract not
specifically included as an Assumed Liability;

 

(iii)                               any liability, obligation, commitment or
debt of Seller relating to any of Seller’s current or former employee’s terms or
conditions of employment, compensation or benefits, including, without
limitation, termination of any such employee or the failure of Purchaser to hire
any such employee;

 

(iv)                              any liability or obligation relating to,
resulting from or arising from, directly or indirectly, any matter disclosed in
the Environmental Reports or any Claim of Environmental Liability pertaining to
Releases on any Site that occurred prior to the Closing Date;

 

9

--------------------------------------------------------------------------------


 

(v)                                 any liability or obligation, actual or
alleged, that relates to, results or arises from, directly or indirectly, any
action or failure to act by Seller with respect to, or the operation or
ownership of any Site (or the Purchased Assets relating thereto), prior to the
Closing Date;

 

(vi)                              any liability, obligation or agreement with
respect to Taxes relating to any Site (or the related Purchased Assets), owing
in respect of any period prior to the Closing Date, including, without
limitation, Taxes payable in respect of the matters set forth on Section 4.5(b)
of the Seller Disclosure Schedule; and

 

(vii)                           any other liability or obligation, known or
unknown, which is not specifically and expressly included within the definition
of Assumed Liabilities.

 

Section 1.6.                                   Assets Not Assignable.

 

To the extent that any interest in the Purchased Assets is not capable of being
assigned, transferred or conveyed without the consent, waiver or authorization
of a third Person, or if such assignment, transfer or conveyance or attempted
assignment, transfer or conveyance would constitute a breach of any of the
Leased Site Leases or other Purchased Assets, or a violation of any applicable
law, or is not immediately practicable, this Agreement shall not constitute an
assignment, transfer or conveyance of such interest, or an attempted assignment,
transfer or conveyance of such interest (any such interest being referred to
herein as a “Restricted Interest”).  Anything in this Agreement to the contrary
notwithstanding, Seller shall not be obligated to transfer to Purchaser any
Restricted Interest without the required consent, waiver or authorization
necessary for such transfer first having been obtained; provided, however, that
any Restricted Interest shall be transferred within five (5) Business Days after
receipt of such required consent, waiver or authorization.

 

ARTICLE 2

PURCHASE PRICE

 

Section 2.1.                                   Purchase Price.

 

(a)                                  In connection with the sale, transfer and
assignment of the Purchased Assets to Purchaser, Purchaser shall pay to Seller
the amount of $11,500,000 (the “Purchase Price”).

 

(b)                                 If one or more Sites are excluded by
Purchaser pursuant to Section 7.3 or 8.1, the Purchase Price shall be reduced by
$150,700 per excluded Class 1 Leased Site and $80,700 per excluded Class 2
Leased Site.  “Adjusted Purchase Price” shall mean the Purchase Price, as
adjusted pursuant to this paragraph.

 

Section 2.2.                                   Manner of Payment.

 

The Purchase Price shall be paid to Seller by Purchaser as follows:

 

(a)                                  Escrow Deposit.  Concurrently herewith,
Purchaser shall deliver Five Hundred Seventy Five Thousand Dollars ($575,000)
(which deposit, together with all interest earned thereon, is herein called the
“Escrow Deposit”) to Commonwealth Land Title Company at its

 

10

--------------------------------------------------------------------------------


 

offices at 525 Market, Suite 2320, San Francisco, California, 94105, Attention:
Ms. Linda Rae Paul (“Escrow Agent”).  The Escrow Deposit shall be delivered to
Escrow Agent by wire transfer of immediately available federal funds or by bank
or cashier’s check drawn on a national bank reasonably satisfactory to Seller. 
The Escrow Deposit shall be held by Escrow Agent as a deposit against the
Purchase Price in accordance with the terms and provisions of the Escrow
Agreement.  At all times that the Escrow Deposit is being held by the Escrow
Agent, the Escrow Deposit shall be invested by Escrow Agent in the following
investments:  (i) United States Treasury obligations, (ii) United States
Treasury-backed repurchase agreements issued by a major money center banking
institution reasonably acceptable to Seller and Purchaser, or (iii) such other
manner as may be reasonably agreed to by Seller and Purchaser.  The Escrow
Deposit shall be disposed of by Escrow Agent only as provided in the Escrow
Agreement.

 

(b)                                 Closing Payment.  At Closing, Purchaser
shall (i) deposit with the Escrow Agent, as security for the payment obligations
of Seller (if any) under Section 9.4 and Article 11, an amount that when added
to the Escrow Deposit shall be equal to ten percent (10%) of the Adjusted
Purchase Price(which funds, together with all interest earned thereon, is herein
called the “Holdback”), to be held and disbursed by the Escrow Agent in
accordance with the terms of the Escrow Agreement, and (ii) pay to Seller (or to
any other Person as Seller may direct in writing) by wire transfer of
immediately available funds to such banks and accounts thereat as shall be
specified in writing by Seller, an amount equal to the Adjusted Purchase Price
less the Holdback.

 

Section 2.3.                                   Prorations.

 

(a)                                  At the Closing, a proration adjustment
shall be made with respect to the Sites (and the Purchased Assets relating
thereto) to be transferred to Purchaser as of 11:59 PM (Pacific Standard Time)
on the day immediately preceding the Closing Date with respect to rental and
lease payments, utilities, real property taxes, personal property taxes,
operating expenses, security deposits set forth on Schedule 2.3(a) and all other
items of income and expense due or payable under any Leased Site Leases, Tower
Leases or Assumed Contracts, in each case, including all items of income and
expense that are prepaid or payable in arrears and of a nature ordinarily
prorated as of closing in real estate transactions.  Seller will be entitled to
all income (whether received by the time of the Closing Date or not) and
responsible for all expenses relating to all periods prior to the Closing Date,
and Purchaser will be entitled to all such income and responsible for all such
expenses relating to all periods on or subsequent to the Closing Date.  If
Purchaser receives any rents or other receipts subsequent to the Closing Date
which relate to any period of time prior to the Closing Date, Purchaser will
immediately pay to Seller in current funds that portion of the rents or other
receipts attributable to the period of time prior to the Closing Date.  All
utility deposits and reservation fees paid by or on behalf of Seller in
connection with the Sites shall be reimbursed by Purchaser to Seller on the
Closing Date.  In no event shall Seller be charged with or be responsible for
any increase in the taxes arising from an increase in the assessed value of the
Purchased Assets resulting from the sale of the Purchased Assets or from any
improvements made or leases entered into on or after the Closing Date.  If any
assessments on the Purchased Assets are payable in installments, then the
installment for the period that includes the Closing Date shall be prorated
(with Purchaser assuming the obligation to pay that portion of any installments
due in respect of the period from and after the Closing Date).  The prorations
and payments shall be made on the basis of a written statement approved

 

11

--------------------------------------------------------------------------------


 

by Purchaser and Seller.  Any item which cannot be finally prorated because of
the unavailability of information shall be tentatively prorated on the basis of
the best data then available and reprorated after the Closing Date in accordance
with the following procedures.  Within thirty (30) days after the Closing Date,
Purchaser shall provide Seller with its calculation of the post-Closing
prorations.  Seller shall give written notice of any objection within ten (10)
Business Days of the delivery by Purchaser of its calculation.  If Seller does
not object to such post-Closing prorations within ten (10) Business Days
following the delivery to Seller of such calculation, Purchaser’s calculation of
the post-Closing prorations shall be deemed accepted, and the party owing the
other party a sum of money based on the agreed upon post-Closing prorations
shall pay said sum to the other within three (3) Business Days after such ten
(10) Business Day period.  If Seller disputes Purchaser’s calculation of the
prorations, cash payment shall be made of only the undisputed amount of the
prorations; and payment with respect to the disputed amount shall be made upon
the final determination of such dispute in accordance with Section 2.3(b).

 

(b)                                 In the event that Seller disputes
Purchaser’s calculation of the proration within ten (10) Business Days following
the delivery to Seller of such calculation, the parties will attempt to resolve
such dispute within a thirty (30) day period following notice of such dispute. 
If such dispute cannot be resolved within such period, then Ernst & Young LLP
(“Accounting Firm”), shall be retained to review the matter under dispute and to
resolve the dispute relating to the post-Closing proration.  The determination
by the Accounting Firm shall be final and binding on the parties hereto, and
shall be based upon a review of any relevant books and records or other
documents or information relating to the dispute which are reasonably requested
by Accounting Firm.  Seller and Purchaser shall be afforded the opportunity to
present to the Accounting Firm any material or information relating to the
matters in dispute.  Seller and Purchaser shall each bear and pay one-half of
the fees and disbursements of the Accounting Firm in connection with its
determination.  The aforesaid post-Closing adjustment shall be the only
post-Closing adjustment of the items to be prorated under this Section 2.3.  The
provisions of this Section 2.3 shall not affect the obligations of Seller and
Purchaser under this Agreement with respect to the Excluded Liabilities and the
Assumed Liabilities, respectively.

 

Section 2.4.                                   Allocation of Purchase Price.

 

Purchaser and Seller agree that the Purchase Price shall be allocated among the
Purchased Assets in accordance with Schedule 2.4.  Such allocation shall be
binding upon Purchaser and Seller for all tax purposes.  Purchaser and Seller
also each agree to report the transactions contemplated by this Agreement in a
manner consistent with this Agreement, including the allocation under Schedule
2.4, and each agrees not to take an inconsistent position in any Tax Return or
any judicial or administrative proceeding.

 

ARTICLE 3

THE CLOSING

 

Section 3.1.                                   The Closing.

 

Unless this Agreement shall have been earlier terminated in accordance with the
terms hereof, the transactions contemplated by this Agreement shall be
consummated (the “Closing”)

 

12

--------------------------------------------------------------------------------


 

at the offices of Friedman Kaplan Seiler & Adelman LLP, 1633 Broadway, New York,
New York 10019, on the later of (x) July 10, 2003 and (y) the Business Day that
is the fifth (5th) Business Day after the date on which all the conditions set
forth in Article 7 shall have been satisfied or waived (except for those
conditions which by their terms cannot be satisfied prior to the Closing Date so
long as it is reasonably apparent that such conditions will be able to be
satisfied on the Closing Date), unless another date, time or place is agreed to
in writing by the parties.  The date on which the Closing shall occur is
referred to in this Agreement as the “Closing Date”.  The Closing shall be
deemed to have occurred as of 12:01 a.m. on the Closing Date.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Purchaser as follows (it being understood and
agreed that except for the representations and warranties specifically set forth
in this Article 4, Seller has not made any representations or warranties with
respect to the Purchased Assets):

 

Section 4.1.                                   Organization and Qualification.

 

Seller is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of California and has the requisite
limited liability company power and authority to own and use the Purchased
Assets (in the places where the Purchased Assets are owned, leased or operated).

 

Section 4.2.                                   Authority.

 

Seller has all limited liability power and authority to execute, deliver and
enter into this Agreement and to perform fully its obligations hereunder and
consummate the transactions contemplated hereby.  The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by all necessary limited liability company
action on the part of Seller.  This Agreement has been duly executed and
delivered by Seller.  Assuming due authorization, execution and delivery by
Purchaser, this Agreement constitutes the valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general principles of equity.

 

Section 4.3.                                   No Conflicts.

 

The execution and delivery of this Agreement by Seller does not, and the
performance of this Agreement by Seller will not, (i) conflict with the Articles
of Formation or the Operating Agreement of Seller, (ii) violate any law, rule,
regulation, order, judgment or decree applicable to Seller by which Seller or
its properties are bound, or (iii) subject to obtaining the third party Consents
referred to in this Section 4.3, result in any breach of or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or impair the rights of Seller under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on any of the Purchased Assets pursuant to, any Contract to
which Seller is a party, or to Seller’s Knowledge, by which any of the Purchased
Assets are

 

13

--------------------------------------------------------------------------------


 

bound, except, with respect to clauses (ii) and (iii), for any such violations,
defaults or other occurrences that would not reasonably be expected to have a
Material Adverse Effect.  Section 4.3 of the Seller Disclosure Schedule lists
all Consents, waivers and approvals under any of Seller’s Contracts required to
be obtained in connection with the consummation of the transactions contemplated
hereby.  Except as set forth in Section 4.3 of the Seller Disclosure Schedule,
Seller is not a party to any Contract that limits, impairs or otherwise
adversely affects Seller’s ability to enter into this Agreement and consummate
the transactions contemplated hereby.

 

Section 4.4.                                   Consents.

 

Except as set forth in Section 4.4 of the Seller Disclosure Schedule, no Consent
from, approval of, order or authorization of, or registration, declaration or
filing with any Governmental Authority that has not been made or obtained is
required to be made or obtained by Seller in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby.

 

Section 4.5.                                   Tax Matters.

 

(a)                                  Except as set forth in Section 4.5(a) of
the Seller Disclosure Schedule, there are no Taxes relating to the Purchased
Assets prior to the Closing Date for which Purchaser could be held liable that
have not been or will not be paid by Seller.

 

(b)                                 Seller has filed or caused to be filed in a
timely manner (within any applicable extension periods) all Tax Returns, reports
and forms required to be filed by Seller, and has timely paid all Taxes due and
payable by Seller, pursuant to the Code or by applicable state, local or foreign
Tax laws, in each case to the extent applicable to the Purchased Assets.  To
Seller’s Knowledge, no Tax Liens have been filed with respect to any of the
Purchased Assets, and no claims are being asserted or threatened against Seller
with respect to any Taxes due in connection with the Purchased Assets.  Except
as set forth in Section 4.5(b) of the Seller Disclosure Schedule, to Seller’s
Knowledge, there are no pending investigations or audits of any Seller Tax
Returns applicable to Purchased Assets.

 

(c)                                  Seller is not a “foreign person” within the
meaning of Section 1445 of the Code.

 

Section 4.6.                                   Leased Sites.

 

(a)                                  Section 4.6(a) of the Seller Disclosure
Schedule contains a complete list of the Leased Sites Leases together with the
address of each Leased Site, the landlord and the amount of rent payable under
the applicable Leased Site Lease (each Leased Site is categorized as a Class 1
Leased Site or a Class 2 Leased Site for the purposes of this Agreement). 
Seller has delivered to Purchaser correct and complete copies of the leases
between Seller, as lessee, and a third party lessor relating to the Leased Sites
(together with all amendments and supplements thereto, the “Leased Site
Leases”).  Each Leased Site Lease is the legal, valid, binding and enforceable
obligation of Seller and, to Seller’s Knowledge, of the lessor, and each Leased
Site Lease is in full force and effect.  Neither Seller nor, to Seller’s
Knowledge, the lessor is in default, violation or breach in any respect under
any Leased Site Lease, and no event has occurred and is continuing that
constitutes or, with notice or the passage of time or both, would

 

14

--------------------------------------------------------------------------------


 

constitute a default, violation or breach in any respect under any Leased Site
Lease.  Seller has made all payments required to be paid under each of the
Leased Site Leases.  Except as disclosed in Section 4.3 of the Seller Disclosure
Schedule, no written Consent for the assignment of the Leased Site Leases from
the landlord (the landlord Consents with respect to the assignment of the Leased
Site Leases being herein referred to as the “Leased Site Lease Consents”) is
required under any of the Leased Site Leases in order for the Leased Site Leases
to be assigned by Seller to Purchaser or for Purchaser to enjoy the full
benefits of the Leased Site Leases upon consummation of the transactions
contemplated hereby.  Each Leased Site Lease (other than the Licensed Sites)
grants Seller the exclusive right to use and occupy the applicable Leased Site. 
Seller has the right to use each of the Licensed Sites.  Seller enjoys peaceful
and undisturbed possession under the Leased Site Leases.  Seller has access to
the Leased Sites, either via easement or public road, and access to utilities
sufficient for the use and occupancy of the Leased Sites as currently used and
occupied.  Seller does not presently, and in the future will not, owe any
brokerage commissions or finder’s fees with respect to any Leased Site Lease.

 

(b)                                 Except for the Tower Leases set forth in
Section 4.7(a)(i) of the Seller Disclosure Schedule, Seller has not subleased,
licensed or otherwise granted any Person the right to use or occupy any Site or
any portion thereof.  There are no eminent domain or other similar proceedings
pending or, to Seller’s Knowledge, threatened affecting any portion of the
Sites.  There is no writ, injunction, decree, order or judgment, nor any action,
claim, suit or proceeding, pending or, to Seller’s Knowledge, threatened,
relating to Seller’s lease, use, occupancy or operation of any Sites.

 

(c)                                  To Seller’s Knowledge, Seller’s use of the
Sites is in compliance with all applicable building, zoning, subdivision,
health, safety, environmental and other land use and similar laws affecting the
Sites, including, without limitation, all Environmental Laws and The Americans
with Disabilities Act of 1990, as amended, and all insurance requirements
affecting the Sites (collectively, the “Real Property Laws”), and Seller has not
received any written notice of violation or claimed violation of any Real
Property Law.  To Seller’s Knowledge, there is no basis for the issuance of any
such notice or the taking of any action for such violation.

 

(d)                                 All certificates of occupancy, permits,
licenses, franchises, zoning approvals, zoning waivers, building permits,
approvals and authorizations (collectively, the “Site Permits”) of all
Governmental Authorities or any other entity having jurisdiction over the Sites,
which are required for Seller’s use or occupancy of the Sites as currently used
have been issued and are in full force and effect.  Seller has delivered to
Purchaser true and complete copies of all Site Permits.  Seller has not received
any notice from any governmental authority or other entity having jurisdiction
over the Sites threatening a suspension, revocation, modification or
cancellation of any Site Permit and, to Seller’s Knowledge, there is no basis
for the issuance of any such notice or the taking of any such action.

 

(e)                                  To Seller’s Knowledge, none of the
Improvements (including, with respect to the Towers, supporting guys and
associated structures) encroach on any land which is not included in the Sites
or on any easement affecting such Sites, or violate any building lines or
set-back lines, and there are no encroachments onto any of the Sites, or any
portion thereof, which encroachment would interfere with the use or occupancy of
such Sites or the continued operation of Seller’s business as currently
conducted thereon.

 

15

--------------------------------------------------------------------------------


 

(f)                                    Except as disclosed in Section 4.6(f) of
the Seller Disclosure Schedule, Seller has good and valid title to the
Improvements on each Site, free and clear of any Lien other than Permitted
Liens.

 

Section 4.7.                                   Tower Leases

 

(a)                                  Section 4.7(a)(i) of the Seller Disclosure
Schedule contains a complete and correct list of the Tower Leases together with
the name of the tenant and the amount of rent payable under each Tower Lease. 
Seller has delivered to Purchaser correct and complete copies of the Tower
Leases (with all the amendments and supplements thereto) and there are no
Contracts relating to any Tower or Site to which Seller or any Affiliate of
Seller is a party that have not been set forth or described in Section 4.7(a)(i)
of the Seller Disclosure Schedule.  Each Tower Lease is the legal, valid,
binding and enforceable obligation of Seller and, to Seller’s Knowledge, of the
tenant thereunder and each Tower Lease is in full force and effect.  Except as
set forth in Section 4.7(a)(i) of the Seller Disclosure Schedule, no tenant
under a Tower Lease is in default under any Tower Lease, and no event has
occurred and is continuing that constitutes or, with notice or the passage of
time or both, would constitute a default, violation or breach in any respect
under any Tower Lease.  Seller is not in default, violation or breach in any
material respect under any Tower Lease, and, to Seller’s Knowledge, no event has
occurred and is continuing that constitutes or, with notice or the passage of
time or both, would constitute a default, violation or breach in any respect
under any Tower Lease.  Except as disclosed in Section 4.3 of the Seller
Disclosure Schedule, no Consent is required under any of the Tower Leases in
order for the Tower Leases to be assigned by Seller to Purchaser or for
Purchaser to enjoy the full benefits of the Tower Leases upon consummation of
the transactions contemplated hereby.  Except as disclosed in Section 4.7(a)(ii)
of the Seller Disclosure Schedule, Seller has not received notice of any
termination of any Tower Lease or of any intention to terminate, modify, or
amend any of the Tower Leases and Seller does not have any knowledge of any
facts or circumstances that would or are reasonably likely to result in the
receipt of such a notice.  Seller has not received notice of any claim for free
or reduced rent or for reduction, deduction or set-off against Seller of the
rent due or to become due under any of the Tower Leases, and Seller does not
have any knowledge of any facts or circumstances that would or are reasonably
likely to result in the receipt of such a notice.  Except as set forth in the
Tower Leases, Seller has granted no rental concessions or abatements.  Seller
has the sole right to collect the rent under the Tower Leases.  Except as is
otherwise indicated in Section 4.7(a)(i) of the Seller Disclosure Schedule,
Seller has received no payment of rent more than 30 days in advance of the due
date therefor.  Except as disclosed in Section 4.7(a)(i) of the Seller
Disclosure Schedule, no amount due and owing to Seller under any Tower Lease is
more than thirty (30) days past due.

 

(b)                                 Section 4.7(b) of the Seller Disclosure
Schedule sets forth a list containing the address of each Tower, its height and
type of construction.  The Improvements are in all material respects adequate
for the purposes for which such assets are currently used or are held for use
and are in good condition and repair.  To Seller’s Knowledge, (i) there are no
structural deficiencies or latent defects affecting any of the Improvements and
(ii) there are no facts or conditions affecting any of the Improvements which
would, individually or in the aggregate, interfere in any respect with the use
or occupancy of the Improvements or any portion thereof in the use of the
Purchased Assets as currently used.

 

16

--------------------------------------------------------------------------------


 

Section 4.8.                                   FAA Compliance.

 

(a)                                  Prior to Seller’s commencement of operation
from each Site, to the extent required by law, (i) the Federal Aviation
Administration (“FAA”) issued a determination of “No Hazard” to air navigation
under Part 77 of the Federal Aviation Rules, 47 C.F.R. Part 77 (“FAA Tower
Clearance”), and (ii) the Antenna Survey Branch of the Federal Communications
Commission (“FCC”) issued a clearance (the “FCC Tower Clearance”).

 

(b)                                 To Seller’s Knowledge, the FAA Tower
Clearance and the FCC Tower Clearance described in Section 4.8(a) are valid, in
good standing, and in full force and effect.

 

(c)                                  To Seller’s Knowledge, the Towers were
constructed and have at all times been operated in full compliance with all
applicable municipal, state and federal laws, rules and regulations, including,
without limitation, the Communications Act of 1934, as amended, 47 U.S.C. §151,
et. seq., and all rules and regulations promulgated thereunder (the
“Communications Act”),  and all FAA’s rules and regulations.  Seller has no
knowledge of any condition imposed by the FCC or the FAA on the Towers which is
not (i) set forth on the face of the FAA Tower Clearance or the FCC Tower
Clearance as issued by the FAA or FCC or (ii) applicable to communications
towers generally.  Each Tower currently is painted and lighted in accordance
with all FAA and FCC rules, regulations and policies, and all relevant permits
and clearances issued by the FAA or the FCC.  Each Tower is not now operating
under a Notice of Extinguishment or Improper Functioning of Lights, as specified
in the FCC’s ruling.

 

Section 4.9.                                   Compliance with Laws.

 

Except with respect to environmental matters, which are the subject of Section
4.13, Seller is not in conflict with, or in default or violation of, any law,
rule, regulation, order, judgment, ordinance, permit or decree applicable to the
Purchased Assets, except for any conflicts, defaults or violations that would
not reasonably be expected to have a Material Adverse Effect.  Seller has
received no notice from any Governmental Authority having jurisdiction over the
Sites to the effect that the Sites are not in compliance with applicable laws,
rules, regulations, orders, judgments, ordinances, permits or decrees.

 

Section 4.10.                             Permits.

 

All required licenses, zoning approvals, zoning waivers, building permits and
authorizations (collectively, “Permits”) to be issued to Seller by a
Governmental Authority in connection with the use or operation of the
Improvements (but specifically excluding permits or licenses granted by the FCC
relating to communications frequencies, spectrum or channel usage for wireless
communications services and permits or licenses held by Seller with respect to
the operation of  Seller’s communications equipment at a Site) have been
obtained by Seller and are in full force and effect.  Seller has complied in all
material respects with all requirements imposed pursuant to the Permits.

 

Section 4.11.                             Litigation.

 

Except as set forth in Section 4.11 of the Seller Disclosure Schedule, there is
no action, suit or proceeding of any nature pending or to Seller’s Knowledge,
threatened against or

 

17

--------------------------------------------------------------------------------


 

affecting the Purchased Assets or that in any manner challenges or seeks to
prevent, enjoin, alter or delay any of the transactions contemplated by this
Agreement.

 

Section 4.12.                             Brokers’ and Finders’ Fees.

 

Seller has not incurred, nor will it incur, directly or indirectly, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Agreement or any transaction contemplated
hereby.

 

Section 4.13.                             Environmental Matters.

 

(a)                                  Except as described in Section 4.13(a) of
the Seller Disclosure Schedule, Seller has obtained all Environmental Permits. 
Each Environmental Permit is valid and enforceable and in full force and effect,
and to its Knowledge, Seller is in compliance with the terms and conditions of
all Environmental Permits.

 

(b)                                 Except as set forth in the environmental
reports listed in Section 4.13(b) of the Seller Disclosure Schedule (the
“Environmental Reports”), which reports have been provided to Purchaser, (i) no
Hazardous Substances generated by, used by, or originating from Seller’s
activities on the Purchased Assets have been Released or threatened to be
Released into the environment, whether by Seller, or to Seller’s Knowledge, by
third parties, at any Site, (ii) no oral or written notification of a Release or
threatened Release of a Hazardous Substance has been made or filed by or on
behalf of Seller with respect to the Purchased Assets with any Governmental
Authority and Seller has received no notice that a Site is subject to
investigation or clean-up under any Environmental Law.  Seller has provided
Purchaser with copies of all environmental investigations, studies, audits,
tests, reviews and other analyses conducted by or on behalf of, or that are in
the possession of, Seller in relation to any Purchased Asset now owned,
operated, occupied, utilized or leased by Seller.  Seller has not received any
notice of intention to commence suit under any Environmental Law with respect to
the Purchased Assets, nor has Seller received any request for information from
any Governmental Authority under any Environmental Law with respect to the
Purchased Assets.

 

(c)                                  Seller is in compliance in all material
respects with all applicable Environmental Laws pertaining to the Purchased
Assets (and the use, ownership or transferability thereof).  Except as set forth
in the Environmental Reports, Seller has no liability, contingent or otherwise,
under any Environmental Law arising out of actions or omissions of Seller and to
its Knowledge, arising out of actions of any third party.  No Person has alleged
any violation by Seller of any applicable Environmental Law relating to the use,
ownership or transferability of the Purchased Assets.  Seller has not caused or
permitted the use, generation, manufacture, refining, transportation, treatment,
storage, handling, disposal, production or processing of any Hazardous
Substances in connection with the Purchased Assets except in compliance with
applicable Environmental Law and all applicable federal, state and local laws
and regulations.

 

(d)                                 To Seller’s Knowledge, the Purchased Assets
are not subject to any Lien arising pursuant to any Environmental Law.  Except
as set forth in the Environmental Reports, to Seller’s Knowledge, the Purchased
Assets are not subject to any prohibition or limitation

 

18

--------------------------------------------------------------------------------


 

regarding the protection of wetlands, woodlands or the like under any
Environmental Law or other law or statutory land use regulation.

 

Section 4.14.                             Assumed Contracts.

 

Section 4.14 of the Seller Disclosure Schedule contains a complete and correct
list of the Assumed Contracts.  Seller has delivered to Purchaser correct and
complete copies of each Assumed Contract.  Each Assumed Contract is the legal,
valid, binding and enforceable obligation of Seller and, to Seller’s Knowledge,
of the other party to the Assumed Contract and each Assumed Contact is in full
force and effect.  Neither Seller nor, to Seller’s Knowledge, the other party to
the Assumed Contract, is in default, violation or breach in any material respect
under any Assumed Contract, and, to Seller’s Knowledge, no event has occurred
and is continuing that constitutes or, with notice or the passage of time or
both, would constitute a default, violation or breach in any respect under any
Assumed Contract.  Except as disclosed in Section 4.3 of the Seller Disclosure
Schedule, no Consent is required under any of the Assumed Contracts in order for
the Assumed Contracts to be assigned by Seller to Purchaser or for Purchaser to
enjoy the full benefits of the Assumed Contracts upon consummation of the
transactions contemplated hereby.

 

Section 4.15.                             Absence of Changes or Events.

 

Except as disclosed in Section 4.15 of the Seller Disclosure Schedule, since
January 1, 2003, with respect to the Purchased Assets, there has been no (a)
Material Adverse Effect; (b) damage, destruction or loss (whether or not covered
by insurance) which, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect; (c) statute, order,
judgment, writ, injunction, decree, permit, rule or regulation of any
Governmental Authority adopted, enacted, imposed or proposed which, individually
or in the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect; (d) significant change in the operations of the Purchased
Assets; (e) waiver by Seller of any material claims or rights under Assumed
Contracts; (f)  modification, amendment, termination or lapse of any lease of,
or reciprocal easement agreement, operating agreement or other material
agreement relating to, the Sites, to Seller’s Knowledge; or (g) agreement,
whether in writing or otherwise, by Seller to do any of the foregoing.  Except
as disclosed in Section 4.15 of the Seller Disclosure Schedule, since January 1,
2003, Seller has used the Purchased Assets in the ordinary course and in
substantially the same manner as used prior to such date.

 

Section 4.16.                             Insurance.

 

Set forth on Section 4.16 of the Seller Disclosure Schedule is a list of all
policies of insurance by which the Purchased Assets are covered as of the date
of this Agreement.  Except as set forth on Section 4.16 of the Seller Disclosure
Schedule, all such policies are in full force and effect and, there are no
claims pending as of the date hereof relating to the Purchased Assets, under any
of such policies where underwriters have reserved their rights or disclaimed
coverage under such policy.

 

19

--------------------------------------------------------------------------------


 

Section 4.17.                             Disclosure.

 

No representation or warranty contained in this Article 4, and no statement
contained in any document, certificate or Seller Disclosure Schedule attached
hereto, contains or will contain any untrue statement of a material fact, or
omits or will omit to state any material fact necessary, in light of the
circumstances under which it was or will be made, in order to make the
statements herein or therein not misleading.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Purchaser represents, warrants and acknowledges to Seller as follows:

 

Section 5.1.                                   Organization and Qualification.

 

Purchaser is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has the requisite
limited liability company power and authority to own and operate its business as
currently conducted.

 

Section 5.2.                                   Authority.

 

Purchaser has all requisite limited liability company power and authority to
execute, deliver and enter into this Agreement and to perform fully its
obligations hereunder and consummate the transactions contemplated hereby.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary limited liability company action on the part of Purchaser.  This
Agreement has been duly executed and delivered by Purchaser.  Assuming due
authorization, execution and delivery by Seller, this Agreement constitutes the
valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity.

 

Section 5.3.                                   No Conflicts.

 

The execution and delivery of this Agreement by Purchaser does not, and the
performance of this Agreement by Purchaser will not, (i) conflict with the
Certificate of Formation or Limited Liability Company Agreement of Purchaser,
(ii) subject to compliance with the requirements set forth in Section 5.4,
violate any law, rule, regulation, order, judgment or decree applicable to
Purchaser or by which its properties are bound or affected, or (iii) result in
any breach of or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or impair the rights of Purchaser or
any of its subsidiaries under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a Lien
on any of the properties or assets of Purchaser pursuant to, any Contract to
which Purchaser is a party or by which Purchaser or its properties are bound,
except, with respect to clauses (ii) and (iii), for any such violations,
defaults or other occurrences that would not impair Purchaser’s ability to
perform its obligations under this Agreement.

 

20

--------------------------------------------------------------------------------


 

Section 5.4.                                   Consents.

 

No Consent, approval, order or authorization of, or registration, declaration or
filing with any Governmental Authority that has not been made or obtained is
required to be made or obtained by Purchaser in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby, except such Consents, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
state and federal securities laws.

 

Section 5.5.                                   Brokers’ and Finders’ Fees.

 

Except for the fees of Veronis Suhler Stevenson LLC, which will be paid by
Purchaser, Purchaser has not incurred, nor will it incur, directly or
indirectly, any liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with this Agreement or the transactions
contemplated hereby.

 

Section 5.6.                                   Litigation.

 

There is no action, suit, proceeding or investigation pending or, to Purchaser’s
knowledge, threatened against Purchaser that in any manner challenges or seeks
to prevent, enjoin, alter or delay any of the transactions contemplated by this
Agreement.

 

ARTICLE 6

COVENANTS OF SELLER AND PURCHASER

 

Seller and Purchaser covenant and agree with each other as follows:

 

Section 6.1.                                   Conduct of Business.

 

Except as otherwise expressly permitted or required by this Agreement, during
the period from the date hereof until the Closing Date, Seller shall:

 

(a)                                  use the Purchased Assets in the ordinary
course of business, in substantially the same manner as heretofore used, and in
compliance with all applicable laws and regulations and, to the extent
consistent therewith, use all reasonable efforts to keep the Purchased Assets in
good working condition;

 

(b)                                 not sell, lease, mortgage, pledge or dispose
of any of the Purchased Assets or create a lien upon any of the Purchased
Assets;

 

(c)                                  not enter into or assume without written
consent of Purchaser any Contract relating to the Purchased Assets, including,
without limitation, a Tower Lease, or enter into or permit any amendment,
supplement, waiver or other modification in respect thereof; and

 

(d)                                 not agree in writing to or otherwise take
any of the foregoing actions.

 

21

--------------------------------------------------------------------------------


 

Section 6.2.                                   Access to Information;
Confidential Information.

 

(a)                                  From the date hereof until the Closing
Date, Purchaser shall have access, through its employees and representatives, to
inspect the Purchased Assets upon reasonable notice to Seller and shall have the
right to make copies of or extracts from the books and records of Seller
relating to the Purchased Assets.

 

(b)                                 All Confidential Information furnished
pursuant to the provisions of this Agreement, including, without limitation,
this Section, will be kept confidential and shall not, without the prior written
consent of the party disclosing such Confidential Information, be disclosed by
the other party in any manner whatsoever, in whole or in part, except as
required by applicable law or stock exchange or stock system regulations, and
shall not be used for any purposes, other than in connection with the
transactions contemplated hereby.  Except as otherwise herein provided, each
party agrees to reveal such Confidential Information only to those of its
representatives or other Persons whom it believes need to know such Confidential
Information for the purpose of evaluating and consummating the Purchase.  For
purposes of this Agreement, “Confidential Information” shall mean any and all
information related to the business or businesses of Purchaser and its
Affiliates or Seller and its Affiliates, including any of their respective
successors and assigns, other than information that (i) has been or is obtained
from a source independent of the disclosing party that, to the receiving party’s
knowledge, is not subject to any confidentiality restriction, (ii) is or becomes
generally available to the public other than as a result of unauthorized
disclosure by the receiving party, or (iii) is independently developed by the
receiving party without reliance in any way on information provided by the
disclosing party or a third party independent of the disclosing party that, to
the receiving party’s knowledge, is not subject to any confidentiality
restrictions.

 

(c)                                  Purchaser and Seller will consult with each
other before issuing any press release or otherwise making any public statement
with respect to this Agreement and the transactions and will not issue any such
press release or make any such public statement prior to such consultation and
the approval of the other party, which shall not be unreasonably withheld,
except as may be required by applicable law or stock exchange or stock system
regulations.

 

Section 6.3.                                   Agreement to Cooperate; Certain
Other Covenants.

 

From the date hereof until the Closing Date each of the parties hereto shall use
commercially reasonable efforts to: (i) consummate and make effective the
transactions contemplated by this Agreement including, without limitation, the
satisfaction of the closing conditions set forth in Article 7 and the making of
any required governmental filing; (ii) refrain from taking any action or doing
any thing which could impede or impair the consummation of the transactions
contemplated by this Agreement; and (iii) cooperate with the other party in
connection with the other party’s obligations under this Agreement and keep the
other party informed in connection with this Agreement.

 

Section 6.4.                                   Insurance.

 

Seller shall keep all insurance policies currently in effect for the Purchased
Assets in full force and effect through the close of business on the Closing
Date.  In the event that any Site has

 

22

--------------------------------------------------------------------------------


 

been damaged prior to the Closing Date by a casualty covered by insurance,
Seller shall collect the amounts due (if any) in respect of such damaged Site
under applicable insurance policies, and shall apply such amounts to repair or
replace the damaged Site.  If any such amounts are received by Seller or any of
its Affiliates prior to the Closing Date and are not applied to repair or
replace a damaged Site, Seller shall remit such amounts to Purchaser at Closing;
and if any such amounts are received by Seller or any of its Affiliates on or
after the Closing Date, Seller shall promptly remit such amounts to Purchaser.

 

Section 6.5.                                   Notification of Certain Matters.

 

From the date hereof until the Closing Date each party shall give prompt notice
to the other of the occurrence or non-occurrence of any event that would cause
(a) any representation or warranty made by it contained in this Agreement to be
untrue or inaccurate in any material respect or (b) any failure by it to comply
with or satisfy, or be able to comply with or satisfy, in any material respect,
any covenant, condition or agreement to be complied with or satisfied by it
under this Agreement in any material respect, such that, in any such case, one
or more of the conditions of Closing would not be satisfied; provided, however,
that the delivery of any notice pursuant to this Section shall not limit or
otherwise affect the rights and remedies available hereunder to the party
receiving such notice or the obligations of the party delivering such notice and
shall not, in any event, affect the representations, warranties, covenants and
agreements of the parties or the conditions to their respective obligations
under this Agreement.

 

Section 6.6.                                   Execution of Tower Leases.

 

At the Closing, Purchaser shall, and Seller shall cause UbiquiTel Leasing
Company to, execute the UbiquiTel Master Site Lease and, for each Site being
transferred at Closing, tower leases in the applicable forms attached hereto as
Exhibit 6.6(1 - 100) (each a “UbiquiTel Site Agreement”).

 

Section 6.7.                                   Alternative Transactions.

 

Seller agrees that prior to the earlier of the Closing (or with respect to
certain Sites (and the related Purchased Assets) with respect to which Purchaser
has made an election pursuant to Section 7.3(a)(ii), the subsequent closing) or
the termination of this Agreement in accordance with its terms, none of its
directors, officers, members, managers, employees, attorneys, investment
bankers, accountants or other agents or representatives shall solicit or respond
to any inquiries, proposals, offers or bids from, or negotiate or enter into any
agreement or other Contract with any Person or entity other than Purchaser
relating to, the sale, transfer or other disposition of the Purchased Assets or
otherwise take any affirmative action (including providing any information or
entering into any discussions, agreement or other Contract or letter-of-intent
with respect thereto) to cause, promote or assist the purchase of the Purchased
Assets by a third party.

 

Section 6.8.                                   Natural Hazard Disclosure
Requirement Compliance.

 

Seller has employed the services of Natural Hazards Disclosure, LLC, 16654
Soledad Canyon Road, #501, Santa Clarita, California  91387, Tel: (800) 317-7919
(the “Natural Hazard Expert”), an expert in natural hazard discovery, to examine
the maps and other information

 

23

--------------------------------------------------------------------------------


 

specifically made available to the public by government agencies and to report
the result of its examination in writing (the “Natural Hazard Disclosure
Report”) to Seller and Purchaser, using substantially the form of the “Natural
Hazard Disclosure Statement” set forth in California Civil Code Section 1103.2,
for the purpose of enabling Seller to fulfill its disclosure obligations. 
Seller shall cause the Natural Hazard Expert to deliver the Natural Hazard
Disclosure Report to Purchaser, prior to Closing, in order to fulfill its
disclosure obligations referred to in the previous sentence, including, without
limitation, the satisfaction of provisions of California Civil Code Section
1103.4.

 

ARTICLE 7

CONDITIONS PRECEDENT TO CLOSE

 

Section 7.1.                                   Conditions to Obligations of
Purchaser.

 

The obligations of Purchaser to consummate the transactions provided for herein
on the Closing Date are subject to the fulfillment, at or prior to the Closing
Date, of the following conditions (all or any of which may be waived in writing
in whole or in part by Purchaser in its sole discretion); it being understood
and agreed that if with respect to any Site, any of such conditions are not
fulfilled (or waived) pursuant to the terms of this Agreement, Purchaser shall
have the right pursuant to Section 7.3, but subject to Section 7.1(k), to
exclude the Site and its related Purchased Assets with respect to which the
condition precedent has not been satisfied:

 

(a)                                  Representations and Warranties, Covenants. 
(i) The representations and warranties contained in Article 4 of this Agreement
shall be true and correct in all material respects as of the date hereof and as
of the Closing Date as though made on and as of such date (except for such
representations and warranties (x) which are qualified as to materiality or (y)
which are set forth in the third sentence of Section 4.6(a), Section 4.6(f) and
the third sentence and tenth sentence of Section 4.7(a) which in each case shall
be true and correct), (ii) Seller shall have performed and complied with all
obligations and covenants required by this Agreement to be performed or complied
with by it at or prior to the Closing Date, and (iii) Seller shall have executed
and delivered to Purchaser a certificate of an authorized officer of Seller,
dated the Closing Date, in the form attached hereto as Exhibit 7.1(a).

 

(b)                                 Consents and Approvals.  All Consents to or
from any Governmental Authority or any other Person necessary to permit Seller
to perform its obligations under this Agreement, and all documents and
agreements to be executed and delivered by Seller in connection herewith and to
consummate the transactions contemplated hereby and thereby shall have been duly
obtained, made or given and shall be in full force and effect for the benefit of
Purchaser.

 

(c)                                  No Adverse Proceedings.  No action, suit or
proceeding before any Governmental Authority shall have been commenced, no
investigation by any Governmental Authority or administrative agency or
instrumentality shall have been commenced, and no action, suit or proceeding by
any Governmental Authority or administrative agency or instrumentality shall
have been threatened in writing, in any such case seeking to restrain, prevent,
enjoin or materially change the transactions contemplated hereby or questioning
the validity or legality of any of such transactions or seeking damages in
connection with any of such transactions.

 

24

--------------------------------------------------------------------------------


 

(d)                                 Closing Date Deliveries.  Seller shall have
executed and delivered to Purchaser the agreements and other instruments
required to be executed and delivered by it concurrently with the Closing under
Article 9.

 

(e)                                  Title Insurance on Closing.  On the Closing
Date, Title Company shall be unconditionally and irrevocably prepared to issue a
CLTA leasehold insurance policy for each Leased Site, other than the Licensed
Sites, subject only to the Permitted Liens, insuring Purchaser’s legal, valid,
binding and enforceable leasehold interest in such Leased Site, as of the
Closing Date (including all recorded appurtenant easements, insured as separate
legal parcels), in the amount set forth for such Leased Site on Schedule 2.4
(the “Title Policies”).

 

(f)                                    Leased Site Lease Consents.  To the
extent required under a Leased Site Lease, Seller shall have obtained and
delivered to Purchaser a Leased Site Lease Consent which will be made a part of
the estoppel required pursuant to Section 7.1(i).

 

(g)                                 Tower Lease Consents.  Seller, to the extent
required under a Tower Lease, shall have obtained and delivered to Purchaser a
written Consent for the assignment of such Tower Leases in the form attached
hereto as Exhibit 7.1(g).

 

(h)                                 Assumed Contract Consents.  To the extent
required under any of the Assumed Contracts, Seller shall have obtained and
delivered to Purchaser a written Consent for the assignment of each of the
Assumed Contracts in form and substance satisfactory to Purchaser.

 

(i)                                     Estoppels.  Prior to the Closing Date,
Seller shall have obtained and delivered to Purchaser an estoppel from the
lessor under each Leased Site Lease in the form of Exhibit 7.1(i) attached
hereto (a “Lessor Estoppel Certificate”).

 

(j)                                     Memoranda of Leases.  Prior to the
Closing Date, Seller shall have delivered to Purchaser evidence that a
memorandum of lease with respect to each Leased Site, other than the Licensed
Sites, has been recorded.

 

(k)                                  Minimum Number of Sites.  The conditions
precedent set forth in paragraphs (a) through (j) above shall have been
satisfied with respect to at least eighty (80) Sites, which must include at
least forty-five (45) Class 1 Leased Sites.  Purchaser acknowledges that, if the
condition set forth in the preceding sentence is satisfied at or prior to the
Closing Date, then Purchaser shall be obligated to purchase such Sites on the
Closing Date in accordance with and subject to the other terms and conditions of
this Agreement.

 

Section 7.2.                                   Conditions to Obligations of
Seller.

 

The obligations of Seller hereunder to consummate the transactions provided for
herein on the Closing Date are subject to the fulfillment, at or prior to the
Closing Date, of the following conditions (all or any of which may be waived in
writing in whole or in part by Seller in its sole discretion):

 

(a)                                  Representations and Warranties, Covenants. 
(i) The representations and warranties contained in Article 5 of this Agreement
shall be true and correct in all material respects as of the date hereof and as
of the Closing Date as though made on and as of such date (except for such

 

25

--------------------------------------------------------------------------------


 

representations and warranties which are qualified as to materiality, which
shall be true and correct), (ii) Purchaser shall have performed and complied
with all obligations and covenants required by this Agreement to be performed or
complied with by it at or prior to the Closing Date, and (iii) Purchaser shall
have executed and delivered to Seller a certificate of an authorized officer of
Purchaser, dated the Closing Date, in the form attached hereto as Exhibit
7.2(a).

 

(b)                                 Consents and Approvals.  All Consents to or
from any Governmental Authority or any other Person necessary to permit
Purchaser to perform its obligations under this Agreement, and all documents and
agreements to be executed and delivered by Purchaser in connection herewith and
to consummate the transactions contemplated hereby and thereby shall have been
duly obtained, made or given and shall be in full force and effect for the
benefit of Seller.

 

(c)                                  No Adverse Proceedings.  No action, suit or
proceeding before any Governmental Authority shall have been commenced, no
investigation by any Governmental Authority or administrative agency or
instrumentality shall have been commenced, and no action, suit or proceeding by
any Governmental Authority or administrative agency or instrumentality shall
have been threatened, in any such case seeking to restrain, prevent, enjoin or
change the transactions contemplated hereby or questioning the validity or
legality of any of such transactions or seeking damages in connection with any
of such transactions.

 

(d)                                 Closing Date Deliveries.  Purchaser shall
have executed and delivered to Seller the Purchase Price, the agreements and
other instruments required to be executed and delivered by it concurrently with
the Closing under Article 9 below.

 

Section 7.3.                                   Treatment of Certain Sites.

 

(a)                                  Election by Purchaser.  Notwithstanding
anything herein to the contrary, and in addition to any rights that Purchaser
may exercise pursuant to Section 8.1, if any of the conditions precedent set
forth in Section 7.1(a) through (j) will not be satisfied on the Closing Date
with respect to one or more Sites (which, for purposes of this Section 7.3,
shall include the related Purchased Assets), Purchaser shall notify Seller no
later than two (2) Business Days prior to the Closing Date of Purchaser’s
election to (i) waive such conditions with respect to one or more of such Sites
for purposes of Section 7.1 or (ii) defer the purchase and sale of one or more
of such Sites (and the related Purchased Assets) for 90 days or such longer
period as Seller and Purchaser shall mutually agree, following the Closing Date
in order to enable Seller to use commercially reasonable efforts to cure the
applicable conditions with respect to any of such Sites (the “Cure Period”).

 

(b)                                 Deferred/Excluded Sites.  Subject to Section
7.3(c), in the event that Purchaser makes an election pursuant to Section
7.3(a)(ii) with respect to one or more Sites, or if one or more Sites are
designated to be Excluded Assets pursuant to Section 8.1, at the Closing (i) the
Purchase Price shall be reduced in accordance with Section 2.1(b) and Purchaser
shall pay to Seller the Adjusted Purchase Price, (ii) none of the Purchased
Assets relating exclusively to any such Sites shall be sold, transferred and
assigned to Purchaser, (iii) Purchaser shall not assume any of the Assumed
Liabilities relating to any such Sites including, without limitation, the
liabilities and obligations under the Leased Site Leases, the Tower Leases, the
Assumed Contracts and the Permits relating to such Sites, (iv) the parties shall
amend the UbiquiTel

 

26

--------------------------------------------------------------------------------


 

Master Site Lease to exclude such Sites, and shall not enter into UbiquiTel Site
Agreements with respect to such Sites, (v) prorations will not be made pursuant
to Section 2.3, and closing costs will not be paid pursuant to Section 9.4, with
respect to such Sites, and (vi) the parties shall have no further liabilities or
obligations with respect to such Sites pursuant to this Agreement, except the
obligations under Sections 6.2(b), 8.2 and 13.1.

 

(c)                                  Subsequent Closings.  In the event that
Purchaser makes an election pursuant to Section 7.3(a)(ii) with respect to one
or more Sites, Seller shall use commercially reasonable efforts to satisfy the
applicable conditions precedent during the Cure Period.  If such conditions
precedent are not satisfied within the Cure Period, such Sites shall be
designated as Excluded Assets for all purposes of this Agreement.  If such
conditions precedent are satisfied within the Cure Period, the purchase and sale
of the applicable Sites shall take place at a closing held on the fifth Business
Day after the satisfaction of the last such condition to be satisfied and
otherwise in accordance with Section 3.1.  At such closing, (x) Seller shall
execute and deliver to Purchaser, with respect to each such Site, a Leased Site
Lease Assignment, an Assignment and Assumption Agreement, a Bill of Sale,
originals (if available) or certified copies of the applicable Leased Site
Leases, Assumed Contracts, Permits and Tower Leases, and a certificate as
provided for in Section 7.1(a), and Seller shall cause UbiquiTel Leasing Company
to execute and deliver a UbiquiTel Site Agreement with respect to each such
Site, each of which shall be dated and effective as of the date of such closing;
(y) Purchaser shall, with respect to each such Site, pay to Seller that portion
of the Purchase Price allocable to such Site as set forth on Schedule 2.4, and
shall execute and deliver to Seller a Leased Site Lease Assignment, an
Assignment and Assumption Agreement, a Bill of Sale, a UbiquiTel Site Agreement,
and a certificate as provided for in Section 7.2(a), each of which shall be
dated and effective as of the date of such closing; and (z) the UbiquiTel Master
Site Lease shall be amended to include such Sites and the parties shall make the
appropriate payments and filings referenced in Sections 2.3, 9.3 and 9.4.

 

ARTICLE 8

DUE DILIGENCE

 

Section 8.1.                                   Title Review.

 

(a)                                  Preliminary Title Report.  Seller shall
cause Title Company to deliver to Purchaser within fifteen (15) Business Days
from the Effective Date a preliminary title report for each Site dated no more
than thirty (30) days prior to the Effective Date (each such report being
referred to herein as a “Preliminary Title Report”).  Within ten (10) Business
Days of receipt of a Preliminary Title Report for a Site (the “Title Review
Period”), Purchaser shall have the right to object in writing to Seller as to
any exception to title shown on the Preliminary Title Report that would, in the
reasonable business judgment of Purchaser, have a material adverse effect on the
applicable Site (a “Title Objection Notice”).  If Purchaser fails to deliver a
Title Objection Notice during the Title Review Period, Purchaser shall be deemed
to have approved the exceptions to title shown on the Preliminary Title Report. 
Upon receipt by Seller of a timely given Title Objection Notice, Seller shall
have five (5) Business Days from receipt of such Title Objection Notice within
which to notify Purchaser as to each Site that is the subject of a Timely
Objection Notice either that (i) Seller elects, in its sole and absolute
discretion, to use good faith efforts to cause such disapproved title exception
to be removed at least five (5) Business Days prior to the Closing Date (or
otherwise take any action with respect thereto), or (ii) Seller will not cause
such

 

27

--------------------------------------------------------------------------------


 

disapproved exception to be removed as of the Closing Date; provided, however,
Seller shall have no liability if, after electing under (i) above, such
additional disapproved title matters are not removed as of the Closing.  If
Seller shall notify Purchaser within the foregoing five (5) Business Day period
that it does not elect to remove such exception or at any time later informs
Purchaser in writing that Seller is unable or unwilling to remove an exception
with respect to a Site that is the subject of a Timely Objection Notice,
Purchaser shall have the option, in its sole discretion, either to accept such
disapproved exception as a Permitted Lien and thus continue to proceed to
Closing (subject to other conditions stated herein) without credit or reduction
in the Purchase Price, or to designate the Purchased Assets to which such title
objection relates as an Excluded Asset and the Purchase Price shall be reduced
in accordance with Section 2.1(b) and such Site shall be excluded in accordance
with Section 7.3(b).  If Seller fails to respond to Purchaser’s Title Objection
Notice, Seller shall be conclusively deemed to have elected not to remove the
disapproved title exception with respect to a Site that is the subject of a
Timely Objection Notice.  If Purchaser fails to disapprove any exception title
noted in a Preliminary Title Report pursuant to and in accordance with the
procedure set forth in this Section 8.1(a), Purchaser shall be deemed to have
approved such exception(s) and shall have no further right of objection in
connection therewith.

 

(b)                                 Additional Title Matters.  Approval by
Purchaser of any additional exceptions to title with respect to any Site
disclosed by Seller to Purchaser in writing after the end of the Title Review
Period (“Additional Title Matters”) shall be a condition precedent to
Purchaser’s obligations to purchase the Purchased Assets with respect to the
applicable Site (Purchaser hereby agreeing that its approval of Additional Title
Matters shall not be unreasonably withheld).  Unless Purchaser gives written
notice (“Additional Title Disapproval Notice”) that it disapproves any
Additional Title Matters, stating the Additional Title Matters so disapproved,
on or before the sooner to occur of the Closing Date or five (5) days after
receipt of written notice of such Additional Title Matters, Purchaser shall be
deemed to have approved such Additional Title Matters.  Seller shall have up to
thirty (30) days after its receipt of any Additional Title Disapproval Notice
within which to remove the disapproved Additional Title Matters set forth
therein from title or obtain from Title Company a commitment to issue an
endorsement affirmatively insuring against such items in a form reasonably
acceptable to Purchaser at no cost or expense to Purchaser (Seller having the
right but not the obligation to do so), and the Closing Date shall be extended,
at Seller’s option, with respect to the applicable Site to allow for such thirty
(30) day period.  In the event Seller determines at any time that it is unable
or unwilling to remove any one or more of such disapproved Additional Title
Matters, Seller may give written notice to Purchaser to such effect; in such
event, Purchaser may, at its option, exclude the applicable Site upon written
notice to Seller and the Purchase Price shall be reduced in accordance with
Section 2.1(b) and such Site shall be excluded in accordance with Section
7.3(b).  If Purchaser fails to give such termination notice, Purchaser shall be
deemed to have waived its objection to, and approved, the matters set forth in
Seller’s notice.

 

Section 8.2.                                   Due Diligence Review and Review
Standards.

 

Purchaser acknowledges that it has been provided, and Seller shall continue to
provide Purchaser with, reasonable access to the Sites during normal business
hours for the purpose of Purchaser performing its due diligence examinations,
reviews and inspections.  Seller will also make available to Purchaser all
reports, documents, records, and information as Purchaser may

 

28

--------------------------------------------------------------------------------


 

reasonably request (but excluding appraisals, financing documents, investment,
feasibility, leasing and marketing analyses) to permit Purchaser to perform its
due diligence investigation with respect to the Purchased Assets.  In no event,
however, shall Seller be obligated to make available any confidential documents
unrelated to the Sites.  Purchaser shall at all times conduct its due diligence
review, inspections and examinations in a manner so as to not interfere with or
disturb any tenant at a Site.  Purchaser will indemnify, defend and hold Seller
harmless from and against the Losses specified in Section 11.2(c) (such
obligation surviving any termination of this Agreement).  Without limitation on
the foregoing, in no event shall Purchaser:  (a) make any intrusive physical
testing (environmental, structural or otherwise) at a Site (such as soil
borings, water samplings or the like) without Seller’s express written consent;
(b) contact any tenant of a Site without Seller’s express written consent, which
consent shall not be unreasonably withheld; or (c) contact any Governmental
Authority having jurisdiction over a Site without Seller’s express written
consent, which consent shall not be unreasonably withheld.  Seller shall have
the right, at its option, to cause a representative of Seller to be present at
all inspections, reviews and examinations conducted hereunder.  In the event of
any termination of this Agreement, Purchaser shall return or destroy all
documents and other due diligence materials furnished by Seller hereunder. 
Purchaser shall keep all information or data received or discovered in
connection with any of the inspections, reviews or examinations confidential in
accordance with Section 6.2.

 

ARTICLE 9

DELIVERIES AT THE CLOSING; CLOSING COSTS

 

Section 9.1.                                   Seller’s Deliveries.

 

Pursuant to Section 7.1(d), the obligation of Purchaser to consummate the
transactions provided for herein on the Closing Date is subject to receipt by
Purchaser of the following:

 

(a)                                  an assignment and assumption agreement for
each of the Leased Site Leases being assigned (the “Leased Site Lease
Assignments”), each in the form of Exhibit 9.1(a), duly executed by Seller;

 

(b)                                 an assignment and assumption agreement for
the Tower Leases and the Assumed Contracts being assigned (the “Assignment and
Assumption Agreement”), in the form of Exhibit 9.1(b), duly executed by Seller;

 

(c)                                  one or more bills of sale or instruments of
conveyance (the “Bills of Sale”) for the Purchased Assets being transferred,
each in the form of Exhibit 9.1(c), duly executed by the Seller;

 

(d)                                 the UbiquiTel Master Site Lease, duly
executed by UbiquiTel Leasing Company;

 

(e)                                  UbiquiTel Site Agreements for each of the
Sites being transferred, duly executed by UbiquiTel Leasing Company;

 

(f)                                    originals, if available, or certified
copies of the Leased Site Leases, the Assumed Contracts, the Permits, and the
Tower Leases set forth in Section 4.7(a)(i) of the Seller Disclosure Schedule;

 

29

--------------------------------------------------------------------------------


 

(g)                                 a certificate duly executed by Seller
certifying that Seller is not a foreign person for purposes of the Foreign
Investment in Real Property Tax Act;

 

(h)                                 a certificate as provided for in Section
7.1(a) executed by an authorized officer of Seller;

 

(i)                                     a certificate of the secretary of Seller
attesting to (i) the organizational documents of Seller, (ii) the resolutions
adopted by the managing member of Seller duly authorizing the execution,
delivery and performance of this Agreement by Seller and the execution and
delivery by Seller of all instruments and documents contemplated hereby, and
(iii) the signatures of the officers or authorized representatives of Seller who
have been authorized on behalf of Seller to execute and deliver this Agreement
and any other agreement executed or to be executed in connection herewith;

 

(j)                                     a good standing certificate of Seller
from the Secretary of State of California; and

 

(k)                                  a legal opinion, dated as of the Closing
Date, from Greenberg Traurig LLP, counsel to Seller, with respect to the matters
set forth in Exhibit 9.1(k).

 

(l)                                     Documentation, in form and substance
reasonably satisfactory to Purchaser, sufficient to release the liens on the
Purchased Assets set forth on Section 4.6(f) of the Seller Disclosure Schedule.

 

Section 9.2.                                   Purchaser’s Deliveries.

 

Pursuant to Section 7.2(d), the obligation of Seller to consummate the
transactions provided for herein on the Closing Date is subject to receipt by
Seller of the following:

 

(a)                                  the amount specified in Section 2.2(b);

 

(b)                                 the Leased Site Lease Assignments, for each
of the Sites being assigned, duly executed by Purchaser;

 

(c)                                  the Assignment and Assumption Agreement for
the Tower Leases and the Assumed Contracts being assigned, duly executed by
Purchaser;

 

(d)                                 the Bill of Sale, for the Purchased Assets
being transferred, duly executed by Purchaser;

 

(e)                                  the UbiquiTel Master Site Lease duly
executed by Purchaser;

 

(f)                                    UbiquiTel Site Agreements for each of the
Sites being transferred duly executed by Purchaser;

 

(g)                                 a certificate as provided for in Section
7.2(a) executed by an authorized officer of Purchaser;

 

30

--------------------------------------------------------------------------------


 

(h)                                 a certificate of the secretary of Purchaser
attesting to (i) the organizational documents of Purchaser, (ii) the resolutions
adopted by the managing member of Purchaser duly authorizing the execution,
delivery and performance of this Agreement by Purchaser and the execution and
delivery by Purchaser of all instruments and documents contemplated hereby, and
(iii) the signatures of the officers or authorized representatives of Purchaser
who have been authorized on behalf of Purchaser to execute and deliver this
Agreement and any other agreement executed or to be executed in connection
herewith;

 

(i)                                     a good standing certificate of Purchaser
from the Secretary of State of Delaware; and

 

(j)                                     any contractual Consents obtained by
Purchaser.

 

Section 9.3.                                   FCC Filing.

 

Purchaser shall file with the FCC an FCC Form 854 with respect to the Towers
that are acquired as part of the Closing.

 

Section 9.4.                                   Closing Costs.

 

Seller shall pay when due (1) all state and county real estate transfer taxes
payable in connection with the sale contemplated herein, (2) fifty percent (50%)
of any city real estate transfer taxes payable in connection with the sale
contemplated herein, (3) the title insurance premium for a CLTA standard
coverage policy with coverage with respect to each Site in the amount of the
portion of the Purchase Price allocable to such Site and (4) all the costs of
obtaining the Natural Hazard Disclosure Reports pursuant to Section 6.8. 
Purchaser shall pay when due (1) fifty percent (50%) of all city real estate
transfer taxes payable in connection with the sale contemplated herein, (2) all
sales tax on the Purchased Assets, (3) to the extent an ALTA leasehold title
policy is requested by Purchaser, the amount by which the title insurance
premium for the ALTA leasehold title policy and the cost of any endorsements
exceeds the cost of CLTA standard coverage, (4) the costs for any survey, and
(5) all fees, costs or expenses in connection with Purchaser’s due diligence
reviews hereunder.  Any other closing costs shall be allocated in accordance
with local custom.  The parties shall coordinate with each other to arrange for
the timely payment of the foregoing costs.

 

ARTICLE 10

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

Section 10.1.                             Survival of the Representations and
Warranties.

 

The representations and warranties contained in Article 4 and Article 5 herein
shall survive the Closing Date until the first anniversary of the Closing Date
(or, with respect to any Purchased Assets that are purchased at a subsequent
closing pursuant to Section 7.3(c), until the first anniversary of the date of
such closing), except with respect to claims which written notice specifying in
reasonable detail, the nature and amount of the claim, has been given by
Purchaser to Seller, or by Seller to Purchaser, as the case may be, prior to the
expiration of the applicable survival period.  Any claim for which proper notice
has been delivered pursuant to the preceding sentence shall terminate, in the
event settlement is not reached, if litigation is not commenced with respect to
the matter included in said notice within six (6) months after such notice is
given.

 

31

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, each of the representations and warranties set
forth under Sections 4.2, 4.5, 4.6(f), and 4.13 shall survive until the
expiration of the statute of limitations applicable thereto.  Notwithstanding
the foregoing, Seller shall have no liability (and Purchaser shall make no claim
against Seller) for a breach of any representation or warranty which has been
confirmed by a Lessor Estoppel Certificate, provided, however, that Seller shall
remain liable for any Losses arising out of any Excluded Liability or any
intentional misrepresentation by Seller.  Consummation of the transactions
contemplated hereby shall not be deemed or construed to be a waiver of any right
or remedy available to any party hereto, notwithstanding that any party knew or
should have known at the Closing that such right or remedy existed.

 

Section 10.2.                             Due Diligence by Purchaser.

 

Notwithstanding anything to the contrary contained in this Agreement, no
investigation by Purchaser, and no knowledge that Purchaser may have regarding
the Purchased Assets as of the date of this Agreement or the Closing Date
(regardless of whether such knowledge was obtained by Purchaser in its due
diligence investigation of the Purchased Assets or from any other source), shall
affect or limit the rights of Purchaser under this Agreement (including without
limitation under Section 11.1) in respect of any representation and warranty of
Seller contained herein.

 

ARTICLE 11

INDEMNIFICATION

 

Section 11.1.                             Indemnification by Seller.

 

Subject to Section 10.1 and Sections 11.3 and 11.4, Seller shall defend,
indemnify and hold Purchaser and its Affiliates and the directors, officers,
members, managers, shareholders and employees of Purchaser and its Affiliates
(together, the “Purchaser Indemnified Parties”) harmless from and against all
claims, charges, losses, damages, fines, penalties, expenses (including
reasonable attorney’s fees and expenses and fees and expenses of experts in
connection therewith), other costs, amounts paid in settlement, judgments and
other liabilities (collectively, “Losses”) that they may suffer, sustain or
incur or become subject to arising out of, based upon or in connection with any
of the following:

 

(a)                                  any misrepresentation, violation or breach
of a representation, warranty, covenant or agreement made by Seller in this
Agreement or any other agreement or instrument delivered by Seller in connection
herewith; or

 

(b)                                 any Excluded Liabilities.

 

Section 11.2.                             Indemnification by Purchaser.

 

Subject 10.1 and Sections 11.3 and 11.4, Purchaser shall defend, indemnify and
hold Seller and its Affiliates and the directors, officers, members, managers,
shareholders and employees of Seller and its Affiliates (together, the “Seller
Indemnified Parties”) harmless from and against all Losses that they may suffer,
sustain or incur or become subject to arising out of, based upon or in
connection with any of the following:

 

32

--------------------------------------------------------------------------------


 

(a)                                  any misrepresentation, violation or breach
of a representation, warranty, covenant or agreement made by Purchaser in this
Agreement or any other agreement or instrument delivered by Purchaser in
connection herewith;

 

(b)                                 any Assumed Liability; or

 

(c)                                  any Losses incurred by Seller, solely with
respect to (i) any claim relating to the properties subject to the Leased Site
Leases, (ii) any claim by a tenant located on any of the Sites, or (iii) any
damage to the Tower, Improvements or Communication Equipment located on any of
the Sites, in each case, to the extent that any such claim or damage arises out
of the conduct of Purchaser of its due diligence inspection at such Site.

 

Section 11.3.                             Claims.

 

(a)                                  Except as otherwise provided herein, when a
party seeking indemnification under Sections 11.1 or 11.2 (the “Indemnified
Party”) receives notice of any claim made by a third party (a “Third Party
Claim”) which is to be the basis for a claim for indemnification hereunder, the
Indemnified Party shall give prompt written notice thereof to the party from
which indemnification is sought (the “Indemnifying Party”) reasonably indicating
(to the extent known) the nature of such claim and the basis thereof, but the
Indemnifying Party’s obligations shall not be affected by the failure to give
such notice unless it can demonstrate that it was materially prejudiced
thereby.  Upon notice from the Indemnified Party, the Indemnifying Party may (in
lieu of promptly paying the Third Party Claim either in full or upon compromise
agreed to by the Indemnifying Party), but shall not be required to, assume the
defense of any such Third Party Claim, including its compromise or settlement,
and the Indemnifying Party shall pay all reasonable costs and expenses thereof
and adverse judgments relating thereto and, in such case, the Indemnifying Party
shall have no obligation to pay any further costs and expenses of legal counsel
of the Indemnified Party in connection with such defense (it being understood
that the Indemnified Party shall have the right to participate in such defense
with its own counsel).  No compromise or settlement in respect of any Third
Party Claim may be effected by the Indemnifying Party without the Indemnified
Party’s prior written consent (which consent which shall not be unreasonably
withheld), unless (i) such settlement does not impose any obligations or admit
liability on behalf of the Indemnified Party, and (ii) such settlement includes
an unconditional release of the Indemnified Party.  The Indemnifying Party shall
give notice to the Indemnified Party as to its intention to assume the defense
of any such Third Party Claim within twenty (20) Business Days after the date of
receipt of the Indemnified Party’s notice in respect of such Third Party Claim. 
If the Indemnifying Party does not, within twenty (20) Business Days after the
Indemnified Party’s notice is given, give notice to the Indemnified Party of its
assumption of the defense of the Third Party Claim, the Indemnifying Party shall
be deemed to have waived its rights to control the defense thereof.

 

(b)                                 If the Indemnifying Party fails to take
action within twenty (20) Business Days as set forth above, then the Indemnified
Party shall have the right to pay, compromise or defend any Third Party Claim
and to assert the amount of any payment on the Third Party Claim plus the
expense of defense or settlement as an indemnity claim.  The Indemnified Party
shall also have the right, exercisable in good faith and upon reasonable prior
notice to the Indemnifying Party, to take such action as may be necessary to
avoid a default prior to the assumption of the defense of

 

33

--------------------------------------------------------------------------------


 

the Third Party Claim by the Indemnifying Party and any expenses incurred by so
acting shall be paid by the Indemnifying Party.

 

(c)                                  Payment of Third Party Claims shall be made
in accordance with Sections 11.3(a) and 11.3(b) above.  With respect to all
claims other than Third Party Claims, the Indemnifying Party shall promptly pay
or reimburse the Indemnified Party in respect of any claim or liability to which
the foregoing indemnities relate after receipt of written notice from the
Indemnified Party outlining with reasonable particularity the nature and amount
of the claim(s).  In the event the Indemnifying Party fails or refuses to make
payment for such claims within a period of twenty (20) days from the date of
notice to the Indemnifying Party, the Indemnified Party shall be entitled to
exercise all legal means of relief available and also shall be entitled to
receive from the Indemnifying Party interest on the full amount of such claims,
such interest to accrue at the maximum rate allowable by applicable law from and
after such twentieth day until such claims are paid in full.

 

(d)                                 With respect to any claim for
indemnification hereunder, the Indemnified Party will give to the Indemnifying
Party and its counsel, accountants and other representatives reasonable access,
during normal business hours and upon the giving of reasonable prior notice, to
its books and records relating to such claims, and to its employees,
accountants, counsel and other representatives, all without charge to the
Indemnifying Party, except for reimbursement of reasonable out-of-pocket
expenses.  In this regard, after the assertion of a claim for indemnity, the
Indemnified Party agrees to maintain all of its books and records which may
relate to the claim for indemnification hereunder for such period of time as may
be necessary to enable the Indemnifying Party to resolve such claim.

 

Section 11.4.                             Limitations on Indemnification.

 

(a)                                  Purchaser shall not be obligated pursuant
to this Article 11 or for any other reason or cause to indemnify the Seller
Indemnified Parties in an aggregate amount in excess of the Purchase Price,
except that such limitation shall not apply to indemnification claims arising
under Section 11.2(b) hereof.  Except as set forth in the following sentence,
Seller shall not be obligated pursuant to this Article 11 or for any other
reason or cause to indemnify the Purchaser Indemnified Parties in an aggregate
amount in excess of the Purchase Price, except that such limitation shall not
apply to indemnification claims arising under Section 11.1(b) hereof.  Except
for claims seeking injunctive relief, the indemnification provisions of this
Article 11 shall be the sole and exclusive remedy following the Closing for any
claim of one party against the other under this Agreement for any matter arising
out of the transactions contemplated hereby.

 

(b)                                 Purchaser Indemnified Parties shall not be
entitled to recovery of Losses under this Article 11 until the aggregate amount
that Purchaser Indemnified Parties would recover under this Article 11 exceeds
$85,000, in which event Purchaser Indemnified Parties shall be entitled to
recover all such Losses including such $85,000.

 

(c)                                  A party to this Agreement shall not be
obligated pursuant to this Article 11 to indemnify the other party, for any
consequential, incidental, or indirect loss or damage or any other special or
punitive damages.

 

34

--------------------------------------------------------------------------------


 

(d)                                 Prior to making a claim for indemnification
against Seller for breach of Seller’s representation set forth in Section
4.6(f), with respect to title to a leasehold estate under a Leased Site Lease,
Purchaser shall first seek recovery from Title Company pursuant to the
applicable Title Policy (it being understood and agreed that any such claim made
by Purchaser against Title Company will satisfy the requirement set forth in
Section 10.1 that litigation be commenced within six (6) months after a notice
of claim for indemnification is given by Purchaser to Seller).

 

ARTICLE 12

BREACHES AND DEFAULTS; TERMINATION; REMEDIES

 

Section 12.1.                             Termination.

 

This Agreement may be terminated as follows:

 

(a)                                  by mutual written agreement of the parties
hereto;

 

(b)                                 by either Purchaser or Seller if the Closing
shall not have taken place by December 31, 2003 (the “Outside Date”) by written
notice to the other party at any time after the Outside Date, provided, however,
that the right to terminate this Agreement pursuant to this paragraph (b) shall
not be available to any party whose failure to fulfill any obligation under this
Agreement has been a principal cause of or resulted in the failure of the
Closing to occur on or before the Outside Date;

 

(c)                                  by Purchaser (i) if it is not satisfied
with its due diligence review of the Purchased Assets for any reason, by written
notice given to Seller within twenty (20) Business Days of the Effective Date,
or (ii) by written notice to Seller upon the occurrence of a Material Adverse
Effect;

 

(d)                                 by either Purchaser or Seller, by written
notice to the other party, if the consummation of the transactions shall be
prohibited by a final, non-appealable order, decree or injunction of a
Governmental Authority, provided, however, that the right to terminate this
Agreement pursuant to this paragraph (d) shall not be available to any party
whose failure to fulfill any obligation under this Agreement or whose breach of
a representation, warranty, covenant or agreement made in this Agreement or any
other agreement or instrument delivered in connection with this Agreement, has
been a principal cause of or resulted in such final, non-appealable order,
decree or injunction of a Governmental Authority; or

 

(e)                                  by either Purchaser or Seller, if the other
party breaches this Agreement in any material respect, and the breach remains
uncured for thirty (30) days after receipt of written notice thereof.

 

Section 12.2.                             Effect of Termination.

 

(a)                                  If the Agreement is terminated pursuant to
Section 12.1(a), or by Purchaser pursuant to Section 12.1(c), 12.1(d) or
12.1(e), or if the Closing does not occur by the Outside Date, then the Escrow
Deposit shall be returned to Purchaser in accordance with and subject to the
terms and conditions of the Escrow Agreement, and neither party shall have any
further obligation or liability to the other except those that expressly survive
termination including the

 

35

--------------------------------------------------------------------------------


 

obligations and indemnities contained in Sections 6.2(b) and 8.2 and Article 13;
provided, however, if the transactions hereunder shall fail to close solely by
reason of Seller’s default, and Purchaser shall have fully performed its
obligations hereunder and shall be ready, willing and able to close, then
Purchaser shall be entitled to (1) specifically enforce this Agreement (it being
acknowledged and agreed that such default will cause irreparable harm to
Purchaser and that money damages would not be an adequate remedy to Purchaser)
and Seller agrees that it will not seek, and hereby waives any requirement for,
the securing or posting of a bond or proving actual damages in such action or
(2) terminate this Agreement and obtain a return of the Escrow Deposit and
reimbursement by Seller of Purchaser’s actual out-of-pocket costs paid in
connection with the transactions hereunder (such reimbursement not to exceed the
amount of the Escrow Deposit in the aggregate) but no other action, for damages
or otherwise, shall be permitted (except that, if specific performance is not
available due to Seller’s willful default, there will be no limit on Purchaser’s
right to damages hereunder).

 

(b)                                  IN THE EVENT THIS AGREEMENT IS TERMINATED
BY SELLER PURSUANT TO SECTIONS 12.1(d) OR 12.1(e), THEN THE ESCROW DEPOSIT SHALL
BE DELIVERED TO SELLER IN ACCORDANCE WITH AND SUBJECT TO THE TERMS AND
CONDITIONS OF THE ESCROW AGREEMENT, AS FULL COMPENSATION AND LIQUIDATED DAMAGES
UNDER AND IN CONNECTION WITH THIS AGREEMENT. IN CONNECTION WITH THE FOREGOING,
THE PARTIES RECOGNIZE THAT SELLER WILL INCUR EXPENSE IN CONNECTION WITH THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THAT THE PROPERTY WILL BE REMOVED
FROM THE MARKET; FURTHER, THAT IT IS EXTREMELY DIFFICULT AND IMPRACTICABLE TO
ASCERTAIN THE EXTENT OF DETRIMENT TO SELLER CAUSED BY THE BREACH BY PURCHASER
UNDER THIS AGREEMENT AND THE FAILURE OF THE CONSUMMATION OF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT OR THE AMOUNT OF COMPENSATION SELLER SHOULD
RECEIVE AS A RESULT OF PURCHASER’S BREACH OR DEFAULT.  TAKING INTO ACCOUNT THE
CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, THE ESCROW DEPOSIT IS A
REASONABLE ESTIMATE OF SELLER’S ACTUAL DAMAGES IN THE EVENT OF PURCHASER’S
BREACH OR DEFAULT.  IN THE EVENT THE SALE OF THE PROPERTY SHALL NOT BE
CONSUMMATED ON ACCOUNT OF PURCHASER’S DEFAULT, THEN THE RETENTION OF THE ESCROW
DEPOSIT SHALL BE SELLER’S SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT BY
REASON OF SUCH DEFAULT, SUBJECT TO THE PROVISIONS OF THIS AGREEMENT THAT
EXPRESSLY SURVIVE A TERMINATION OF THIS AGREEMENT.

 

 

 

 

 

 

 

 

 

 

Seller’s Initials

 

 

Purchaser’s Initials

 

 

36

--------------------------------------------------------------------------------


 

ARTICLE 13

MISCELLANEOUS

 

Section 13.1.                             Expenses.

 

The parties to this Agreement shall, except as otherwise specifically provided
herein, bear their respective expenses incurred in connection with the
preparation, negotiation, execution and performance of this Agreement and the
transactions contemplated hereby, including all fees and expenses of agents,
representatives, consultants, counsel and accountants.  If either Purchaser or
Seller brings any suit or other proceeding, including an arbitration proceeding,
with respect to the subject matter or the enforcement of this Agreement, the
prevailing party (as determined by the court, agency, arbitrator or other
authority before which such suit or proceeding is commenced), in addition to
such other relief as may be awarded, shall be entitled to recover reasonable
attorneys’ fees, expenses and costs of investigation actually incurred.  The
foregoing includes reasonable attorneys’ fees, expenses and costs of
investigation (including those incurred in appellate proceedings), and costs
incurred in establishing the right to indemnification.  The provisions of this
Section 13.1 shall survive any termination of this Agreement.

 

Section 13.2.                             Further Assurances.

 

Each of the parties shall execute such agreements and documents and take such
further actions as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated hereby, including, without
limitation, the prompt removal by Seller of any Tax Lien imposed on any of the
Purchased Assets in connection with the matters set forth in Section 4.5(b) of
the Seller Disclosure Schedule.  Each such party shall use commercially
reasonable efforts to fulfill or obtain the fulfillment of the conditions to the
Closing, including the execution and delivery of any other agreement or
document, the execution and delivery of which are conditions precedent to the
Closing.

 

Section 13.3.                             Access to Records.

 

From and after the Closing Date and until the seventh (7th) anniversary thereof,
at reasonable times and upon reasonable advance written notice to one of
Seller’s executive officers, Seller shall allow Purchaser, and its counsel,
accountants and other representatives, such access to Seller’s records that
after the Closing are in the custody or control of Seller as Purchaser
reasonably requires in order to comply with its obligations under applicable law
or under contracts constituting Assumed Liabilities.  From and after the Closing
Date, at reasonable times and upon reasonable advance written notice to one of
the Purchaser Executive Officers, Purchaser shall allow Seller, and its counsel,
accountants and other representatives, such access to records that after the
Closing are in the custody or control of Purchaser as Seller reasonably requires
in order to comply with its obligations under applicable law.  Each party’s
access to the other party’s records pursuant to this Section 13.3 shall be done
in such a manner so as not to unreasonably disrupt the other party’s conduct of
its business.

 

Section 13.4.                             Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability

 

37

--------------------------------------------------------------------------------


 

without invalidating the remaining provisions hereof, and any such prohibition
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  If any court determines
that any covenant, or any part of any covenant is invalid or unenforceable, such
covenant shall be enforced to the extent permitted by such court, and all other
covenants shall not thereby be affected and shall be given full effect, without
regard to the invalid portions.

 

Section 13.5.                             Notices.

 

Any notice or other communication required or permitted hereunder shall be in
writing and shall be (a) personally delivered, (b) mailed by registered or
certified U.S. mail, postage prepaid with return receipt requested, (c)
delivered by Federal Express or similar generally recognized overnight carrier
regularly providing proof of delivery, or (d) delivered by facsimile
transmission with a confirmatory copy by first class mail, addressed as follows:

 

 

If to Seller, to:

 

 

 

 

 

VIA Wireless LLC

 

 

c/o UbiquiTel Inc.

 

 

One West Elm Street, Suite 400

 

 

Conshohocken, PA 19428

 

 

Facsimile:

(610) 832-0373

 

 

Attention:

Mr. Donald A. Harris

 

 

 

President and Chief Executive Officer

 

 

 

 

with a required copy (that shall not constitute notice) to:

 

 

 

 

 

Patricia E. Knese, Esq. at the same address

 

 

Fax: (610) 832-1076

 

 

 

 

 

and

 

 

 

 

 

Greenberg Traurig, LLP

 

 

2450 Colorado Avenue, Suite 400E

 

 

Santa Monica, California  90404

 

 

Fax:  (310) 586-7800

 

 

Attention:  Gregg Bernhard, Esq.

 

38

--------------------------------------------------------------------------------


 

 

If to Purchaser, to:

 

 

 

 

 

GoldenState Towers, LLC

 

 

125 Ryan Industrial Court, Suite 109

 

 

San Ramon, CA 94583

 

 

Facsimile:

925-837-9999

 

 

Attention:

John F. Ricci, Chief Executive Officer

 

 

 

 

with a required copy (that shall not constitute notice) to:

 

 

 

 

 

Veronis Suhler Stevenson LLC

 

 

350 Park Avenue - 7th Floor

 

 

New York, New York 10022

 

 

Facsimile:

212-832-6371

 

 

Attention:

Jonathan D. Drucker

 

 

 

 

 

and

 

 

 

 

 

Friedman Kaplan Seiler & Adelman LLP

 

 

1633 Broadway

 

 

New York, New York 10019

 

 

Facsimile:

212-833-1250

 

 

Attention:

Gregg S. Lerner

 

Any notice given by U.S. mail or overnight courier shall be deemed to have been
given as of the date of delivery (whether accepted or refused) established by
U.S. Post Office return receipt or the overnight carrier’s proof of delivery, as
the case may be.  Notices delivered by facsimile transmission shall be deemed
given upon receipt by the sender of the transmission confirmation provided such
facsimile is received on a Business Day on or before 4:00 PM (Eastern Standard
Time); otherwise, a facsimile shall be deemed given the following Business Day. 
Any party may, by notice given in accordance with this Section to the other
parties, designate another address or person for receipt of notices hereunder.

 

Section 13.6.                             Entire Agreement.

 

This Agreement (including the Schedules and Exhibits) and the agreements,
certificates and other documents delivered or to be delivered hereunder contain
the entire agreement between the parties with respect to the transactions
described herein, and supersede all prior agreements, written or oral, with
respect thereto.  In the event of any inconsistency between this Agreement and
the Escrow Agreement, the Escrow Agreement shall govern.

 

Section 13.7.                             Amendments and Waivers.

 

This Agreement may be modified or amended, and the terms hereof may be waived,
only by a written instrument signed by the parties or, in the case of a waiver,
by the party waiving compliance.  No delay on the part of any party in
exercising any right, power or privilege

 

39

--------------------------------------------------------------------------------


 

hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any party of any such right, power or privilege, nor any single or partial
exercise of any such right, power or privilege, preclude any further exercise
thereof or the exercise of any other such right, power or privilege.

 

Section 13.8.                             Governing Applicable Law.

 

This Agreement shall be governed and construed in accordance with the applicable
laws of the State of California without regard to principles of conflicts of
applicable law or any rule of interpretation or construction as to which party
drafted this Agreement.

 

Section 13.9.                             Assignment; Binding Effect.

 

Neither this Agreement nor any of the rights or obligations hereunder may be
assigned (including by operation of applicable law) by any party without the
prior written consent of the other party, except that (i) Seller may merge with
UbiquiTel Operating Company or UbiquiTel Leasing Company, so long as the
surviving entity after such transaction shall, by operation of law or by written
agreement satisfactory to Purchaser, assume all of Seller’s obligations under
this Agreement and under any agreement or other instrument executed by Seller in
connection herewith, and (ii) Purchaser may assign its rights and remedies
hereunder to any bank or other financial institution that has loaned funds or
otherwise extended credit to Purchaser (any such assignment shall not relieve
Purchaser of its obligations hereunder).  Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.

 

Section 13.10.                       Beneficiaries of Agreement.

 

The representations, warranties, covenants and agreements expressed in this
Agreement are for the sole benefit of the other parties hereto (except for the
provisions of Article 11, which are also for the benefit of the persons entitled
to indemnification thereunder) and are not intended to benefit, and may not be
relied upon or enforced by, any other party as a third-party beneficiary or
otherwise.

 

Section 13.11.                       Counterparts; Facsimile Signatures.

 

This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.  Each
counterpart may consist of a number of copies hereof each signed by less than
all, but together signed by all of the parties hereto.  Facsimile signatures on
this Agreement and any of the agreements and documents executed in connection
herewith shall be deemed original signatures.

 

Section 13.12.                       Exhibits and Schedules.

 

The Exhibits and Schedules are a part of this Agreement as if fully set forth
herein.  All references herein to Sections, subsections, clauses, Exhibits and
Schedules shall be deemed references to this Agreement, unless the context shall
otherwise require.

 

40

--------------------------------------------------------------------------------


 

Section 13.13.                       Computation of Days; Holidays.

 

Whenever this Agreement provides for a period of time that is expressed in terms
of a numbers of days prior to or within which actions or events are to occur or
not occur, such time period shall be measured in calendar days unless otherwise
expressly provided.  Whenever this Agreement provides for a date, day or period
of time on or prior to which actions or events are to occur or not occur, and if
such date, day or last day of such period of time falls on a day that is not a
Business Day, then the same shall be deemed to fall on the immediately following
Business Day.

 

Section 13.14.                       Headings.

 

The headings in this Agreement are for reference only, and shall not affect the
meaning or interpretation of this Agreement.

 

(Signature Page Follows)

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

VIA WIRELESS LLC,

 

a California limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GOLDENSTATE TOWERS, LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Name: John F. Ricci

 

 

Title: Chief Executive Officer

 

42

--------------------------------------------------------------------------------